     Case 01-01139-AMC   Doc 33111-21   Filed 08/26/19   Page 1 of 67




                           EXHIBIT 19

Libby Site-wide Human Health Risk Assessment (HHRA) Addendum
                  for Asbestos (June 12, 2018)
Case 01-01139-AMC     Doc 33111-21      Filed 08/26/19     Page 2 of 67



                            - FINAL -

 Addendum: Site-wide Human Health Risk Assessment
          Libby Asbestos Superfund Site
                  Libby, Montana



                            June 2018



                           Prepared by:




          U.S. Environmental Protection Agency, Region 8




                    With technical support from:




               CDM Federal Programs Corporation




                       Under a contract with:




           U.S. Army Corps of Engineers, Omaha District
Case 01-01139-AMC   Doc 33111-21      Filed 08/26/19   Page 3 of 67




               This page intentionally left blank.
Case 01-01139-AMC   Doc 33111-21   Filed 08/26/19   Page 4 of 67
Case 01-01139-AMC   Doc 33111-21      Filed 08/26/19   Page 5 of 67




               This page intentionally left blank.
                Case 01-01139-AMC                                 Doc 33111-21                        Filed 08/26/19                      Page 6 of 67




Table of Contents
Section 1 Introduction ....................................................................................................................................... 1-1
                 1.1 Site Background ............................................................................................................................................... 1-1
                 1.2 Site-wide HHRA Risk Conclusions............................................................................................................ 1-2
                 1.3 Document Purpose and Organization..................................................................................................... 1-3
Section 2 Risk Characterization Approach Overview ............................................................................. 2-1
                 2.1 Exposure Assessment .................................................................................................................................... 2-1
                     2.1.1 Conceptual Site Model ........................................................................................................................2-1
                     2.1.2 Exposure Scenarios and Populations ...........................................................................................2-1
                     2.1.3 Exposure Parameters ..........................................................................................................................2-2
                     2.1.4 Exposure Areas ......................................................................................................................................2-2
                     2.1.5 Exposure Point Concentrations ......................................................................................................2-3
                 2.2 Toxicity Assessment ....................................................................................................................................... 2-4
                     2.2.1 Cancer Effects .........................................................................................................................................2-4
                     2.2.2 Non-cancer Effects ...............................................................................................................................2-4
                 2.3 Risk Characterization .................................................................................................................................... 2-4
                     2.3.1 Basic Equations .....................................................................................................................................2-4
                     2.3.2 Risk Interpretation...............................................................................................................................2-5
Section 3 Risks from Exposures to Woodstove Ash ................................................................................. 3-1
                 3.1 Site-wide HHRA Results ............................................................................................................................... 3-1
                 3.2 Data Summary for 2016 Investigation ................................................................................................... 3-1
                     3.2.1 ABS Air During Woodstove Ash Removal Activities ..............................................................3-2
                     3.2.2 Inner Wood versus Outer Bark .......................................................................................................3-2
                 3.3 Exposure Point Concentrations ................................................................................................................. 3-3
                 3.4 Exposure Population and Parameters .................................................................................................... 3-4
                 3.5 Risk Estimates................................................................................................................................................... 3-4
Section 4 Risks from Exposures During Soil/Duff Disturbances ......................................................... 4-1
                 4.1 Site-wide HHRA Results ............................................................................................................................... 4-1
                 4.2 Data Summary for 2016 Investigation ................................................................................................... 4-2
                 4.3 Exposure Point Concentrations ................................................................................................................. 4-3
                 4.4 Exposure Population and Parameters .................................................................................................... 4-3
                 4.5 Risk Estimates................................................................................................................................................... 4-3
                     4.5.1 Extrapolation to Other Soil/Duff Disturbance Scenarios ....................................................4-3
                     4.5.2 Extrapolation to Areas Without ABS ............................................................................................4-4
Section 5 Uncertainty Assessment ................................................................................................................ 5-1
Section 6 Risk Assessment Conclusions ...................................................................................................... 6-1
                 6.1 Risks from Exposures to Woodstove Ash ............................................................................................. 6-1
                 6.2 Risks from Exposures During Soil/Duff Disturbances .................................................................... 6-1
Section 7 References .......................................................................................................................................... 7-1




                                                                                                                                                                                         i
Libby_Site-wide HHRA Addendum_6-12-18
             Case 01-01139-AMC              Doc 33111-21           Filed 08/26/19          Page 7 of 67
Table of Contents • Addendum: Site-wide Human Health Risk Assessment, Libby Asbestos Superfund Site




List of Tables

Table 3-1         Estimated RME Risks from Exposures to LA During Woodstove Ash Removal Activities
                  as Presented in the Site-wide HHRA

Table 3-2         Summary Statistics for ABS Air Samples Collected During Woodstove Ash
                  Disturbances

Table 3-3         Comparison of Total LA Concentrations in Wood and Bark

Table 3-4         Exposure Parameters for Exposure Scenarios Evaluated in the HHRA Addendum

Table 3-5         Estimated Risks from Exposures to LA During Woodstove Ash Removal Activities

Table 3-6         Estimated Risks from Exposures to LA During Woodstove Ash Removal Activities -
                  Stratified by ABS Area

Table 4-1         Estimated Risks for OU3-Related Exposures as Presented in the Site-Wide HHRA

Table 4-2         Summary Statistics for ABS Air Samples Collected During Hooking/Skidding Activities

Table 4-3         Estimated Risks from Exposures to LA During Hooking/Skidding Activities

Table 4-4         Estimated Risks from Exposures to LA During Hooking/Skidding Activities - Stratified
                  by ABS Area



List of Figures

Figure 1-1        Site Location Map

Figure 2-1        Conceptual Site Model for Human Inhalation Exposures

Figure 2-2        2016 ABS Areas



Appendices

Appendix A        Detailed Data for the 2016 OU3 ABS Investigation

Appendix B        Data Quality Assessment for the 2016 OU3 ABS Investigation




ii
                                                                                                Libby_Site-wide HHRA Addendum_6-12-18
                Case 01-01139-AMC                     Doc 33111-21           Filed 08/26/19          Page 8 of 67
                                Table of Contents • Addendum: Site-wide Human Health Risk Assessment, Libby Asbestos Superfund Site




Acronyms and Abbreviations

%                             percent
>                             greater than
≥                             greater than or equal to
µm                            micrometers
ABS                           activity-based sampling
ATSDR                         Agency for Toxic Substances and Disease Registry
ATV                           all-terrain vehicle
BNSF                          Burlington Northern and Santa Fe
CDM Smith                     CDM Federal Programs Corporation
CERCLA                        Comprehensive Environmental Response, Compensation, and Liability Act
CSM                           conceptual site model
CTE                           central tendency exposure
ED                            exposure duration
EF                            exposure frequency
EPA                           U.S. Environmental Protection Agency
EPC                           exposure point concentration
ET                            exposure time
FS                            feasibility study
Grace                         W.R. Grace Company
HHRA                          human health risk assessment
HI                            hazard index
HQ                            hazard quotient
IARC                          International Agency for Research on Cancer
IRIS                          Integrated Risk Information System
ISO                           International Organization of Standardization
IUR                           inhalation unit risk
LA                            Libby amphibole asbestos
LPT                           localized pleural thickening
Ms/g                          million structures per gram
NPL                           National Priorities List
NIOSH                         National Institute of Occupational Safety and Health
NPL                           National Priorities List
OSWER                         Office of Solid Waste and Emergency Response
OU                            operable unit
PCM                           phase contrast microscopy
PCME                          phase contrast microscopy-equivalent
RAGS                          Risk Assessment Guidance for Superfund
RfC                           reference concentration
RI                            remedial investigation
RME                           reasonable maximum exposure
ROD                           record of decision
s/cc                          structures per cubic centimeter of air
SAP                           sampling and analysis plan
Site                          Libby Asbestos Superfund Site


                                                                                                                                 iii
Libby_Site-wide HHRA Addendum_6-12-18
            Case 01-01139-AMC               Doc 33111-21           Filed 08/26/19          Page 9 of 67
Table of Contents • Addendum: Site-wide Human Health Risk Assessment, Libby Asbestos Superfund Site




Acronyms and Abbreviations (cont.)

TEM               transmission electron microscopy
TWF               time-weighting factor
USFS              U.S. Forest Service
USGS              U.S. Geological Survey
VI                vermiculite insulation




iv
                                                                                                Libby_Site-wide HHRA Addendum_6-12-18
               Case 01-01139-AMC             Doc 33111-21            Filed 08/26/19         Page 10 of 67




Section 1
Introduction
This document is an addendum to the Site-wide Human Health Risk Assessment (Site-wide HHRA) for
the Libby Asbestos Superfund Site (Site) in Libby, Montana, released by the U.S. Environmental
Protection Agency (EPA) in November 2015 (EPA 2015). This risk assessment addendum presents
newly collected exposure data (collected in 2016) used to estimate the health risks to people who may
breathe asbestos in air at the Site.

Because this document is an addendum to the Site-wide HHRA, the risk characterization methodology
and approach are briefly summarized in this document. A detailed discussion is provided in the Site-
wide HHRA (EPA 2015).

1.1 Site Background
Libby is a community located near a former vermiculite mine in northwestern Montana (Figure 1-1).
The vermiculite mine near Libby began limited operations in the 1920s and was operated on a larger
scale by the W.R. Grace Company (Grace) from approximately 1963 to 1990. Operations at the mine
included mining and milling of the vermiculite ore.

Vermiculite from the mine near Libby contains varying concentrations of asbestos. The vermiculite
deposit near Libby contains a distinct form of naturally occurring amphibole asbestos comprised of a
range of mineral types and morphologies. The U.S. Geological Survey (USGS) performed electron
probe micro-analysis and x-ray diffraction analysis of 30 samples collected from asbestos veins at the
mine (Meeker et al. 2003). The results indicated there were several mineral varieties of amphibole
asbestos present, including (in order of decreasing abundance) winchite, richerite, and tremolite, with
lower levels of magnesio-riebeckite, edenite, and magnesio-arfvedsonite. The mixture of asbestos
present at the Site is referred to as Libby amphibole asbestos or LA1.

While the mine was in operation, the milling process released airborne particulates into the
atmosphere. In addition, waste products and off-specification materials were made available to the
public. Further, vermiculite products were used in numerous private residences, businesses, and
public buildings across the Site.

Historical mining, milling, and processing operations and bulk transfer of mining-related materials,
tailings, and waste to locations throughout the Kootenai Valley are known to have resulted in releases
of LA to the environment. Epidemiological studies revealed workers at the mine had an increased risk
of developing asbestos-related lung disease (McDonald et al. 1986a, 1986b, 2004; Amandus and
Wheeler 1987; Amandus et al. 1987a, 1987b; Whitehouse 2004; Sullivan 2007). Although the mine
ceased operations in 1990, historical or continuing releases of LA from mine-related materials could
be serving as a source of ongoing exposure and risk to individuals at the Site.

In October 2002, the Site was listed on the National Priorities List (NPL), making it eligible to receive
additional federal funds for investigation and removals. In 2009, for the first time in the history of the



1   The Toxicological Review of Libby Amphibole Asbestos (EPA 2014) uses the acronym LAA.


                                                                                                            1-1
Libby_Site-wide HHRA Addendum_6-12-18
               Case 01-01139-AMC              Doc 33111-21             Filed 08/26/19          Page 11 of 67
Section 1 • Introduction



federal government, EPA and the Department of Human Health Services declared a Public Health
Emergency in Libby to provide federal health care assistance for victims of asbestos-related disease.

For long-term management purposes, the Site has been divided into eight operable units (OUs):

    ▪       OU1, Former Export Plant
    ▪       OU2, Former Screening Plant
    ▪       OU3, Mine
    ▪       OU4, Libby Residential/Commercial Areas
    ▪       OU5, Former Stimson Lumber Mill
    ▪       OU6, BNSF Railroad
    ▪       OU7, Town of Troy
    ▪       OU8, Roadways


1.2 Site-wide HHRA Risk Conclusions
The Site-wide HHRA estimated potential risks to people from exposure to LA at the Site. Because
people may be exposed by multiple exposure scenarios, often across multiple OUs, potential exposures
and risks were evaluated on a site-wide basis, incorporating data from all eight OUs, to provide a
representation of potential cumulative exposures.

More than 150 different exposure scenarios were evaluated in the Site-wide HHRA (EPA 2015). There
were few exposure scenarios that, when considered alone, yielded reasonable maximum exposure
(RME) non-cancer2 hazard quotients (HQs) that exceeded 1. These exposure scenarios include (listed
from highest to lowest HQ below):

        ▪    Tradesperson exposures during active source disturbance activities, such as vermiculite
             insulation (VI) removal or demolition, inside residential and commercial properties in Libby
             and Troy

        ▪    Outdoor worker exposures during disturbances of subsurface soils with LA contamination
             (when soil concentrations were at or above 0.2% LA by mass)

        ▪    Residential and outdoor worker exposures during disturbances of surface soils with
             detectable LA concentrations

        ▪    Outdoor worker exposures during commercial logging activities in OU3 near the mine (within
             about 1 mile), especially those logging activities that disturb soil and duff material (e.g.,
             skidding, site restoration)

        ▪    Firefighter exposures while performing dry mop-up activities after an understory burn that
             occurs near the mine (within about 1 mile)

        ▪    Residential and indoor commercial worker exposures to indoor air during active source
             disturbance activities inside properties where one or more interior removal triggers are
             present (i.e., at “pre-removal” properties)



2
  As described in the Site-wide HHRA, for LA, non-cancer exposure is a more sensitive metric of potential concern than cancer
risk.


1-2
                                                                                                      Libby_Site-wide HHRA Addendum_6-12-18
               Case 01-01139-AMC            Doc 33111-21            Filed 08/26/19         Page 12 of 67
                                                                                                    Section 1 • Introduction



        ▪      Forest worker exposures while building slash piles near the mine (within about 1 mile)

        ▪      Rockhound exposures in the disturbed area of the mine in OU3

        ▪      Residential exposures during woodstove ash disturbances (i.e., while emptying ash from the
               woodstove) when firewood is collected from near the mine (within about 1 mile)

In addition to the above exposure scenarios, although quantitative risk estimates were not calculated,
the Site-wide HHRA concluded non-cancer HQs also have the potential to be above a level of concern if
individuals disturb subsurface soils in OU1 and OU2 where LA contamination has been left at depth
following soil remediation (EPA 2015).

There were also several exposure scenarios that, when considered alone, yielded RME non-cancer HQs
that approached or equaled 1 (e.g., brush-hogging along roadways in OU8, residential exposures while
digging in subsurface soil with LA concentrations at or above 0.2% LA by mass). Although these
exposure scenarios alone do not result in unacceptable risks, they have the potential to be important
contributors to cumulative risk.

Results of the Site-wide HHRA helped to inform Site managers and the public about the magnitude of
potential risks attributable to LA and to guide the selection of final remedial actions for the Site. The
Record of Decision (ROD) for OU4 through OU83 was finalized in February 2016 (EPA 2016).

The Feasibility Study (FS) for OU3 is still in progress. In support of the OU3 FS, additional field
investigations have been conducted in OU3 to further characterize the spatial pattern of estimated
risks within OU3. In particular, additional exposure data were collected in 2016 to evaluate two
exposure scenarios of interest: 1) outdoor worker exposures during commercial logging activities, and
2) residential exposures during woodstove ash disturbances (i.e., while emptying ash from the
woodstove) when firewood is collected locally.

1.3 Document Purpose and Organization
This document is an addendum to the Site-wide HHRA (EPA 2015). The purpose of this addendum is to
present supplemental risk estimates that incorporate the new exposure data collected in 2016 from
OU3. In addition to this introduction (Section 1), this document is organized as follows:

    ▪       Section 2 – This section presents a brief overview of the risk characterization approach,
            including the exposure assessment, toxicity assessment, and risk estimation methodology used
            to quantify cancer risks and non-cancer hazards to humans exposed to LA.

    ▪       Section 3 – This section presents the quantitative estimates of cancer risk and non-cancer
            hazard to humans exposed to LA during disturbances of woodstove ash generated from
            firewood.

    ▪       Section 4 – This section presents the quantitative estimates of cancer risk and non-cancer
            hazard to humans exposed to LA in outdoor air during soil/duff disturbance activities.




3   The RODs are complete for OU1 and OU2. The ROD for OU3 will be prepared separately from the other OUs (i.e., OU4–OU8).



                                                                                                                        1-3
Libby_Site-wide HHRA Addendum_6-12-18
            Case 01-01139-AMC          Doc 33111-21        Filed 08/26/19      Page 13 of 67
Section 1 • Introduction



  ▪    Section 5 – This section presents a brief overview of the uncertainty assessment and discusses
       the sources of uncertainty in the risk estimates for human receptors.

  ▪    Section 6 – This section presents the overall risk assessment conclusions.

  ▪    Section 7 – This section provides full citations for all EPA guidance documents, reports,
       analytical methods, Site-related documents, and scientific publications referenced in this
       addendum.

All referenced tables, figures, and appendices are provided at the end of this document.




1-4
                                                                                    Libby_Site-wide HHRA Addendum_6-12-18
               Case 01-01139-AMC        Doc 33111-21     Filed 08/26/19       Page 14 of 67




Section 2
Risk Characterization Approach Overview
The methods used to evaluate human health risks from LA are in basic accordance with EPA
guidelines for evaluating risks at Superfund sites (EPA 1989), including the Framework for
Investigating Asbestos-Contaminated Superfund Sites (Asbestos Framework) (EPA 2008), which has
been specifically developed to support evaluations of exposure and risk from asbestos.

Because this document is an addendum to the Site-wide HHRA, the risk characterization methodology
and approach are briefly summarized in this document. A detailed discussion is provided in the Site-
wide HHRA (EPA 2015).

2.1 Exposure Assessment
Exposure is the process by which receptors come into contact with contaminants in the environment.
This subsection summarizes the exposure media, exposure scenarios, and human populations of
potential concern at the Site. This section also describes how LA exposures were quantified and the
derivation of the exposure point concentrations (EPCs) used in the risk characterization.

2.1.1 Conceptual Site Model
Historical mining, milling, and processing operations, use of vermiculite in building materials,
transport of mining-related materials, tailings, waste, and runoff from the mine site are known to have
released LA to the environment. Additionally, past geologic and geomorphic processes on Vermiculite
Mountain have eroded and deposited naturally occurring LA in soils throughout the Site. People may
be exposed to LA by two exposure routes: inhalation and ingestion. Of these two exposure routes,
inhalation exposure of LA is considered the greatest concern (EPA 2015).

Asbestos fibers in source materials are typically not inherently hazardous, unless the asbestos is
released from the source material into air where it can be inhaled (EPA 2008). Asbestos fibers may
become airborne in many ways, such as natural forces (wind blowing over a contaminated soil) or
human activities that disturb contaminated sources. Figure 2-1 presents the conceptual site model
(CSM) that depicts how LA in source media can be transported in the environment to exposure media
that humans may encounter at the Site.

2.1.2 Exposure Scenarios and Populations
The amount of LA in air, and hence the amount inhaled, will vary depending on the level of LA in the
exposure medium, which can vary from location to location, and the intensity and duration of the
disturbing force. Because of this, it is convenient to stratify inhalation exposure scenarios according to
the disturbance activity and the location where the disturbance activity occurs. The Site-wide HHRA
quantified inhalation exposures and risks for a wide range of disturbance activities and exposure
populations, including residents, recreational visitors, teachers/students, and several types of workers
(indoor workers, local tradespeople, outdoor workers). This addendum will evaluate exposures for
two specific exposure populations:




                                                                                                       2-1
Libby_Site-wide HHRA Addendum_6-12-18
           Case 01-01139-AMC                 Doc 33111-21   Filed 08/26/19    Page 15 of 67
Section 2 • Risk Characterization Approach Overview



      •   Outdoor workers during soil/duff disturbances associated with commercial logging activities;
          and

      •   Residents during woodstove ash disturbances (i.e., while emptying ash from the woodstove)
          when firewood is collected locally.

2.1.3 Exposure Parameters
Exposure estimates in a human health risk assessment do not seek to evaluate exposures for specific
individuals. Rather, risk estimates are calculated for representative members of the exposure
population, calculating risks based on members of the population with “typical” levels of exposure and
members of the population with “high-end” exposures. These two exposure estimates are referred to
as central tendency exposure (CTE) and RME, respectively.

For each exposure scenario, information on estimated exposure time (ET, in hours per day), exposure
frequency (EF, in days per year), and exposure duration (ED, in years) is used to derive a lifetime
time-weighting factor (TWF) as follows:

          TWF = ET/24 ∙ EF/365 ∙ ED/70

The value of the TWF ranges from zero to one and describes the average fraction of a lifetime during
which the specific exposure scenario occurs. The selected exposure parameters for each exposure
scenario evaluated in this risk assessment addendum are discussed and presented in each risk
characterization section (i.e., Section 3 and Section 4).

2.1.4 Exposure Areas
An exposure area is the location where exposure and risk are to be evaluated. It is assumed that
random exposure occurs over the entire exposure area; thus, the risk is related to the mean
concentration across the entire exposure area (EPA 1992). Therefore, the EPC is an estimate of the
average concentration of LA in air at the exposure area.

Because of the complex nature of the source materials in the forested areas and the difficulty in
establishing a reliable quantitative relationship between LA levels in source materials and ABS air,
when evaluating exposures in the forested area surrounding the mine in the Site-wide HHRA (EPA
2015), exposure areas were designated as a function of distance from the mined area (as measured
from the approximate center point for the mined area) — near the mine (within 2 miles of the mined
area), intermediate from the mine (about 2-6 miles from the mined area), far from the mine (greater
than 6 miles from the mined area), and outside the NPL boundary. The distance cut-offs were
established based on a qualitative interpretation of patterns of LA concentrations in source media
(soil, duff, bark), which showed concentrations were highest within about 2 miles of the mine and
decreased with increasing distance from the mine. Outdoor ABS data within each exposure area were
grouped together for the purposes of calculating EPCs in the forested areas in the Site-wide HHRA
(EPA 2015).

In 2016, an investigation was conducted in OU3 to collect additional ABS air samples for two specific
ABS scenarios – during hooking/skidding activities and during woodstove ash removal activities.
Specific investigation-design information is included in the Sampling and Analysis Plan/Quality
Assurance Project Plan: 2016 Woodstove Ash and Hooking/Skidding Activity Based Sampling
Investigation (MWH 2016). The study designs and applicable datasets for each exposure scenario
evaluated in this risk assessment addendum are discussed and presented in Section 3 (woodstove ash


2-2
                                                                                   Libby_Site-wide HHRA Addendum_6-12-18
               Case 01-01139-AMC        Doc 33111-21    Filed 08/26/19         Page 16 of 67
                                                            Section 2 • Risk Characterization Approach Overview



removal) and Section 4 (hooking/skidding). Figure 2-2 illustrates the ABS areas that were evaluated
in 2016.

Since completion of the Site-wide HHRA (EPA 2015), risk estimates for each ABS area for these two
exposure scenarios were used to inform and delineate the final OU3 boundary (Grace 2017). Figure 2-
2 shows the final OU3 boundary. In this addendum, exposure areas continue to be designated as a
function of distance from the mined area, but the areas were modified incorporate the new OU3
boundary. There were three exposure areas evaluated in this HHRA addendum — within the OU3
boundary, outside the OU3 boundary (but within the NPL boundary), and outside the NPL boundary.
ABS data from each ABS area were grouped together for the purposes of calculating EPCs for each
exposure area.

2.1.5 Exposure Point Concentrations
Predicting the LA levels in air based on measured LA levels in source media is extremely difficult. For
this reason, EPA recommends an empiric approach for investigating asbestos-contaminated
Superfund sites, where concentrations of asbestos in air from source disturbances are measured
rather than predicted (EPA 2008). This type of sampling is referred to as activity-based sampling
(ABS). Dozens of ABS investigations have been conducted at the Site to evaluate potential exposures to
LA from various disturbances of source media under a wide range of activities. Exposure estimates in
the Site-wide HHRA were based on more than 3,100 ABS air samples (EPA 2015).

Asbestos data reduction and interpretation methods differ from traditional chemistry methods.
Appendix B of the Site-wide HHRA (EPA 2015) provided a detailed discussion of basic concepts for
asbestos sampling, analysis, and data reduction. All ABS air samples collected in 2016 were analyzed
by transmission electron microscopy (TEM). During the analysis, detailed information for each
observed asbestos structure (e.g., asbestos type, structure type, length, width) is recorded. For the
purposes of computing risk estimates, it is necessary to use the results from the TEM analysis to
estimate what would have been detected had the sample been analyzed by phase contrast microscopy
(PCM) because available toxicity information is based on workplace studies using PCM as the primary
method for analysis. For convenience, structures detected under TEM that meet the recording rules
for PCM are referred to as PCM-equivalent (PCME) structures. The TEM counting rules for PCME
structures are: length greater than (>) 5 micrometers (µm), width greater than or equal to (≥) 0.25
µm, and aspect ratio (length:width) ≥ 3:1. The upper width cut-off of 3 µm specified by EPA (2008) has
not been used, because structures wider than 3 µm are counted by the National Institute of
Occupational Safety and Health (NIOSH) PCM method (NIOSH 1994). This basis of this width criterion
change was discussed in detail in Appendix C of the Site-wide HHRA (EPA 2015). TEM analysis results
for air samples are expressed as PCME LA structures per cubic centimeter of air (s/cc).

In accordance with EPA asbestos risk assessment guidance (EPA 2008), EPCs for each exposure area
are calculated as the sample mean, evaluating non-detect samples at a concentration value of zero. In
cases where air filters required the use of indirect preparation techniques prior to TEM analysis, the
reported PCME LA air concentration was adjusted (decreased) by a factor of 2.5 to avoid potentially
biasing calculated EPCs high due to the effect of indirect preparation. Appendix D of the Site-wide
HHRA (EPA 2015) provided detailed site-specific data on the derivation of this indirect preparation
adjustment factor.




                                                                                                           2-3
Libby_Site-wide HHRA Addendum_6-12-18
           Case 01-01139-AMC                 Doc 33111-21   Filed 08/26/19      Page 17 of 67
Section 2 • Risk Characterization Approach Overview



2.2 Toxicity Assessment
The adverse effects of asbestos exposure in humans have been the subject of many studies and
publications. Exposure to asbestos may induce several types of both non-cancer and cancer effects. A
detailed summary of the cancer and non-cancer effects of asbestos is provided in the Agency for Toxic
Substances and Disease Registry (ATSDR) Toxicological Profile for Asbestos (ATSDR 2001) and in
EPA’s Airborne Asbestos Health Assessment Update (EPA 1986). A detailed summary of effects related
specifically to LA is provided in the Toxicological Review of Libby Amphibole Asbestos (EPA 2014).

2.2.1 Cancer Effects
Many epidemiological studies have reported increased mortality from cancer in workers exposed to
asbestos, especially from lung cancer and mesothelioma (tumor of the thin membrane that covers and
protects the internal organs of the body). In addition, many studies suggest asbestos exposure may
increase risk of cancer of the larynx (commonly called the voice box) and ovarian cancer (IARC 2012).
Based on these findings, and supported by extensive data from animal studies, EPA has classified
asbestos as a known human carcinogen.

Cancer risk from inhalation exposure is determined based on an inhalation unit risk (IUR) value,
which is defined as the excess lifetime cancer risk estimated to result from continuous exposure to
one asbestos fiber per cubic centimeter of air (1 f/cc). The LA-specific IUR, referred to as IURLA, is
derived from a group of workers employed at the vermiculite mining and milling operation in and
around Libby, referred to as the “Libby worker cohort.” The IURLA is 0.17 (PCM f/cc)-1 (EPA 2014).

2.2.2 Non-cancer Effects
Non-cancer effects from asbestos exposure include asbestosis (formation of scar tissue in the lung
parenchyma) and several types of abnormalities in the pleura (the membrane surrounding the lungs),
such as pleural effusions (excess fluid accumulation in the pleural space), pleural plaques (collagen
deposits and calcification), and pleural thickening.

Non-cancer hazard from inhalation exposure is determined based on a reference concentration (RfC)
value. The RfC is an estimate (with uncertainty spanning perhaps an order of magnitude) of a
continuous inhalation exposure that is likely to be without an appreciable risk of deleterious effects in
humans (including sensitive subgroups) during a lifetime (EPA 2009). The LA-specific RfC, referred to
as RfCLA, is derived from a group of workers employed at the O.M. Scott Plant in Marysville, Ohio. This
plant used vermiculite that originated from the mine in Libby from 1959 to 1980 in their lawn care
products. Localized pleural thickening was selected as the critical effect endpoint for the derivation of
the RfCLA. The RfCLA is 0.00009 PCM f/cc (EPA 2014).

2.3 Risk Characterization
2.3.1 Basic Equations
The basic equation used to estimate excess lifetime cancer risk from inhalation of LA is:

         Risk = EPC ∙ TWF ∙ IURLA

where:

         Risk = Lifetime excess risk of developing cancer (lung cancer or mesothelioma) as a
         consequence of LA exposure.


2-4
                                                                                      Libby_Site-wide HHRA Addendum_6-12-18
               Case 01-01139-AMC                 Doc 33111-21             Filed 08/26/19           Page 18 of 67
                                                                              Section 2 • Risk Characterization Approach Overview



               EPC = Exposure point concentration of LA in air (PCME LA s/cc). The EPC is an estimate of the
               long-term average concentration of LA in inhaled air for the specific activity being assessed.

               TWF = Time-weighting factor for the specific activity being assessed.

               IURLA = LA-specific inhalation unit risk (0.17 PCM s/cc)-1

The basic equation used for characterizing non-cancer hazards from inhalation exposures to LA is as
follows:

               HQ = EPC ∙ TWF / RfCLA

where:

               HQ =           Hazard quotient for non-cancer effects from LA exposure

               EPC = Exposure point concentration of LA in air (PCME LA s/cc)

               TWF = Time-weighting factor

               RfCLA = LA-specific reference concentration (0.00009 PCM s/cc)

2.3.2 Risk Interpretation
EPA’s Office of Solid Waste and Emergency Response (OSWER) Directive #9355.0-30, Role of the
Baseline Risk Assessment in Superfund Remedy Selection Decisions (EPA 1991) provides guidance on the
interpretation of estimated risks. The level of cancer risk that is of concern is a matter of personal,
community, and regulatory judgment. In general, EPA considers cumulative excess cancer risks4 less
than 1E-06 to be negligible and risks greater than 1E-04 to be sufficiently large enough that some form
of remedial action is desirable. Excess cancer risks that range between 1E-04 and 1E-06 are generally
considered to be acceptable, although this is evaluated on a case-by-case basis, and EPA may
determine risks lower than 1E-04 are not sufficiently protective and warrant remedial action.

For non-cancer, if the cumulative HQ (referred to as the hazard index [HI]) is less than or equal to 1,
then remedial action is generally not warranted. If the HI exceeds 1, there is some possibility non-
cancer effects may occur, although an HI greater than 1 does not indicate an effect will definitely
occur. This is because of the margin of safety inherent in the derivation of all toxicity values. However,
the larger the HI value, the more likely it is that an adverse effect may occur. Risk management
decisions generally consider the sum of all the risks contributed by differing exposure scenarios,
rather than simply evaluating each one independently.

As demonstrated in the Site-wide HHRA, for a given exposure scenario, non-cancer HQs can exceed 1
even when cancer risks are less than 1E-04, which indicates non-cancer exposure is a more sensitive
metric of potential concern (EPA 2015). For LA, a non-cancer HQ of 1 is approximately equivalent to a
cancer risk of 1E-05. Thus, risk management decisions will focus on addressing non-cancer hazards,
which also will be protective of cancer effects.




4   Excess cancer risk can be expressed in several formats. A cancer risk expressed in a scientific notation format as 1E-06 is
    equivalent to 1 in 1,000,000 (one in a million) or 1x10-6. Similarly, a cancer risk of 1E-04 is equivalent to 1 in 10,000 (one in
    ten thousand) or 1x10-4.

                                                                                                                                  2-5
Libby_Site-wide HHRA Addendum_6-12-18
           Case 01-01139-AMC                 Doc 33111-21        Filed 08/26/19   Page 19 of 67
Section 2 • Risk Characterization Approach Overview




                                         This page intentionally left blank.




2-6
                                                                                      Libby_Site-wide HHRA Addendum_6-12-18
               Case 01-01139-AMC        Doc 33111-21   Filed 08/26/19      Page 20 of 67




Section 3
Risks from Exposures to Woodstove Ash
Trial burn experiments in woodstoves (Ward et al. 2009) and in test burn chambers (EPA 2012)
indicate the majority of LA structures are retained in the ash when wood and duff materials are
burned. Because the LA becomes concentrated in ash, this ash has the potential to be an important
source medium for LA exposures. If LA-containing firewood is burned in a residential woodstove,
residents may be exposed to LA released to air from the resulting ash during removal of ash from the
woodstove.

3.1 Site-wide HHRA Results
In 2012, EPA conducted an ABS study to measure LA concentrations in air during woodstove ash-
removal activities (CDM Smith 2012; 2013b). For this study, firewood was collected from dead trees at
three locations at varying distances from the mine—near the mine (approximately 1 mile downwind
of the mine site), near Flower Creek (approximately 2 miles south of Libby and 9 miles upwind of the
mine), and near Bear Creek (approximately 10 miles south of Libby and outside the current NPL
boundary). The firewood collected from each location was burned in a woodstove (tree bark was not
removed prior to burning). The resulting ash was removed from the woodstove using a long-handled
metal shovel and placed into a metal ash bucket (similar to what might be done by a resident). ABS air
samples were collected from the breathing zone of the individual conducting the ash removal activity.
These ABS air samples were used in the Site-wide HHRA to estimate LA exposures and risks from this
exposure scenario.

Risks associated with the removal of ash from a woodstove differed depending on the source of the
firewood burned (see Table 3-1). If firewood was collected from a location near the mine (about 1
mile from the mine where tree bark LA levels are highest), the RME non-cancer HQ for LA exposures
during ash removal activities was 2. However, if firewood was collected from locations far from the
mine (2–10 miles south of Libby), HQs were less than 0.1. These risk estimates demonstrated
woodstove ash may be an important source medium, if the ash is derived from a wood source near the
mine.

3.2 Data Summary for 2016 Investigation
In the summer of 2016, an ABS study was conducted to further evaluate potential residential
exposures during woodstove ash-removal activities (MWH 2016). In particular, this study was
designed to specifically address two data limitations related to this exposure scenario noted in the
Site-wide HHRA. First, there were no ABS air data that provided information on potential exposures
during woodstove ash-removal activities when firewood was collected at locations downwind from
the mine at distances beyond 1 mile or in locations upwind/crosswind of the mine. Second, although it
was presumed the LA in the ash is likely to be derived from fibers on the outer bark surface of the
collected firewood, there were no data that provided information on differences in LA content of outer
bark and “inner wood” (hereafter referred to as wood).

A summary of the woodstove ash ABS activities is presented below. Specific investigation-design
information is included in the Sampling and Analysis Plan/Quality Assurance Project Plan: 2016
Woodstove Ash and Hooking/Skidding Activity Based Sampling Investigation (MWH 2016) and the QAPP

                                                                                                   3-1
Libby_Site-wide HHRA Addendum_6-12-18
           Case 01-01139-AMC                 Doc 33111-21           Filed 08/26/19          Page 21 of 67
Section 3 • Risks from Exposures to Woodstove Ash



Addendum (Record of Modification LFM-OU3-01): Pilot Study to Compare LA Levels in Bark and Wood,
Operable Unit 3, Libby Asbestos Superfund Site (CDM Smith 2016a). Appendix A provides the detailed
analytical results for all ABS air samples used in this HHRA addendum. Appendix B provides a data
quality assessment of the datasets used to calculate EPCs and estimate risks in this HHRA addendum.

3.2.1 ABS Air During Woodstove Ash Removal Activities
A total of nine firewood collection locations (ABS Areas A through I) were selected for evaluation in the
2016 study (Figure 2-2). These areas were selected because they represented a range of LA levels on
tree bark and were spatially arrayed within the OU3 Study Area5 to support the delineation of a risk-
based OU3 boundary. In Figure 2-2, the “near the mine” woodstove ash location evaluated as part of
the Site-wide HHRA is shown as a yellow triangle6. The two other locations—"near Flower Creek” and
“near Bear Creek,” which are located approximately 2–10 miles south of Libby—are outside the map
extent and are not shown.

To ensure comparability with the original 2012 woodstove ash study (described in Section 3.1), the
2016 ABS activities and sampling methods mimicked what was done in 2012. In brief, at each of the
nine ABS areas, two standing deadwood Douglas fir trees with intact bark were identified for use in the
woodstove ash ABS study. The two trees were felled, sawed to length, and split to generate firewood for
use in the woodstoves. The firewood collected from each ABS area was burned in a dedicated
woodstove (tree bark was not removed prior to burning). The resulting ash was removed from the
woodstove using a long-handled metal shovel and placed into a metal ash bucket (similar to what might
be done by a resident). ABS air samples were collected from the breathing zone of the individual
conducting the ash removal activity. Three 10-minute sampling events were conducted for each
firewood collection location (changing out the filter every 5 minutes).

Table 3-2 (Panel A) presents summary statistics of the measured ABS air concentrations for each
firewood collection location (ABS area). These data were used to estimate exposures to residents from
inhalation of LA during woodstove ash-removal activities.

3.2.2 Inner Wood versus Outer Bark
Extensive data on LA levels on the bark surface of trees and in duff materials have been collected in
the forested area near the mine (CDM Smith 2016b) and near the NPL boundary (CDM Smith 2013a).
These data show LA fibers are present on the outer bark surface of trees and in duff material at the
Site. In general, LA levels in bark and duff tend to be highest closest to the mine (within about 3–4
miles), but LA fibers have been detected in bark and duff 13 or more miles from the mine (CDM Smith
2013a).

Prior to 2016, data collection efforts had focused solely on the measurement of surface loading levels
on the outer surface of the trees (i.e., the bark), based on the presumption the primary mechanism of
LA transport is via airborne dispersion and deposition onto the outer surface of the bark. However,
there were no measured data on the potential LA content of the wood of the tree (i.e., underneath the
bark) to support the assumption that bark contamination is higher than wood contamination. Because
it is possible future remedial alternatives may include debarking requirements to mitigate potential


5 EPA established a preliminary study area for the purposes of study planning and developing the OU3 RI. The final OU3
boundary was delineated in 2017 (following the completion of the 2016 ABS investigation) (Grace 2017). Figure 2-2 shows
both the OU3 Study Area and the final OU3 boundary.
6 This triangle area is also referred to as “Area 1” in the Section 3 tables.



3-2
                                                                                                  Libby_Site-wide HHRA Addendum_6-12-18
               Case 01-01139-AMC        Doc 33111-21    Filed 08/26/19        Page 22 of 67
                                                             Section 3 • Risks from Exposures to Woodstove Ash



LA exposures from woodstove ash derived from locally collected firewood, LA concentrations for
wood samples were measured to determine if debarked firewood would have lower levels of LA
contamination.

During the pilot study, wood samples were collected from the same nine ABS areas investigated as
part of the woodstove ash study described above. As noted above, at each ABS area, two standing
deadwood Douglas fir trees with intact bark were identified for use in the woodstove ash ABS study. A
clean chisel was used to remove the bark from a small area to allow for the collection of a wood core
(sans bark). For each ABS area, a total of five wood cores were collected across the two selected trees
at varying heights and composited into a single sample. After the wood samples were collected, the
two trees were felled, sawed to length, and split to generate firewood for use in the woodstoves. Prior
to burning the firewood, four composite bark samples were collected for each ABS area, with each
composite consisting of five individual bark cores. The wood core sample and bark samples from each
ABS area were analyzed for LA by TEM.

Table 3-3 summarizes the average LA concentrations, expressed as million structures of LA per gram
(dry weight) (Ms/g), for the inner wood and outer bark samples for each ABS area. In this table,
concentrations based on total LA (i.e., LA structures with a length ≥ 0.5 um and an aspect ratio ≥ 3:1)
are presented in Panel A and concentrations based on PCME LA (i.e., LA structures with length > 5 µm,
width ≥ 0.25 µm, and aspect ratio ≥ 3:1) are presented in Panel B. Results based on total LA are most
relevant for the purposes of informing nature and extent of contamination, whereas results based on
PCME LA are representative of the structure size classification of potential health concern (see Section
2.1.5).

Total LA structures were observed in bark samples from all nine ABS areas, with average
concentrations ranging from 0.023 to 2.4 Ms/g. Most of the wood samples (7 of 9 samples) were
reported as non-detect for total LA; when LA was detected, wood concentrations were lower than the
corresponding bark concentrations. For all ABS areas, the total LA bark sample concentration was
higher than the corresponding wood sample concentration. Similar results were also noted based on
PCME LA structures. When bark and wood concentrations were compared using the Poisson ratio
comparison test (Nelson 1982), the difference in total LA concentrations was statistically significant
for 5 of the 9 samples (i.e., the difference in concentrations is more than would be expected as a
consequence of analytical uncertainty due to Poisson counting error).

These results support the conclusion that the primary mechanism by which tree bark becomes
contaminated with LA is via airborne dispersion and deposition onto the outer surface of the bark.
These results also indicate debarking of firewood prior to burning would likely reduce potential PCME
LA exposures during woodstove ash removal activities.

3.3 Exposure Point Concentrations
Previous investigations conducted at the Site have demonstrated LA concentrations in soil and duff in
the forest areas surrounding the mine tend to be highest near the mine site and decrease as a function
of distance from the mine (CDM Smith 2016b). As described in Section 2.1.4, EPCs were calculated for
three exposure areas—within the OU3 boundary (see Figure 2-2), outside the OU3 boundary (but
within the NPL boundary), and outside the NPL boundary. ABS data from each ABS area (see Figure 2-
2) were grouped together for the purposes of calculating EPCs for each exposure area.




                                                                                                          3-3
Libby_Site-wide HHRA Addendum_6-12-18
           Case 01-01139-AMC                Doc 33111-21   Filed 08/26/19     Page 23 of 67
Section 3 • Risks from Exposures to Woodstove Ash



Table 3-2 (Panel B) presents summary statistics of the measured ABS air concentrations for each
exposure area. The mean air concentration for each exposure area was used as the EPC in the risk
calculations.

3.4 Exposure Population and Parameters
As noted previously, exposure parameters are determined for representative members of the
exposure population, to estimate exposures based on those with typical levels of exposure (CTE) and
those with high-end exposures (RME). Table 3-4 presents the selected RME and CTE exposure
parameter values and calculated TWFs for evaluating potential residential exposures during
woodstove ash disturbance activities. These exposure parameter values are the same as those used in
the Site-wide HHRA (EPA 2015).

3.5 Risk Estimates
Table 3-5 presents estimated cancer risks and non-cancer HQs from exposures during woodstove ash
disturbance activities based on RME (Panel A) and CTE (Panel B). The estimated RME and CTE cancer
risks are less than 1E-05 and non-cancer HQs are less than 1 for all three exposure areas. Estimated
risks are highest within the OU3 boundary, which encompasses the former mine and surrounding
forested area (see Figure 2-2). This is generally consistent with the spatial patterns of LA
contamination in tree bark, which also tend to be highest near the mine and lowest farther from the
mine.

Table 3-6 presents estimated RME cancer risks and non-cancer HQs from exposures during
woodstove ash disturbance activities on an ABS area-specific basis. These calculations illustrate how
exposures and risks vary on a smaller scale than the exposure areas presented in Table 3-5. As
shown, there is only one ABS area (Area 1; the triangle area located approximately 1 mile from the
mine in the downwind location in Figure 2-2) with a non-cancer HQ greater than 1. These results
suggest that, outside of this limited area, exposures from the use of LA-contaminated firewood are not
likely to be of potential concern and this exposure scenario would not be expected to contribute
significantly to cumulative risks.




3-4
                                                                                   Libby_Site-wide HHRA Addendum_6-12-18
               Case 01-01139-AMC              Doc 33111-21       Filed 08/26/19       Page 24 of 67




Section 4
Risks from Exposures During Soil/Duff Disturbances
The Site-wide HHRA evaluated a wide range of potential exposure scenarios across each of the eight
OUs (EPA 2015). Since the completion of the HHRA, additional data have been collected to further
characterize potential exposures and risks for OU3 (no additional data have been collected for other
OUs in support of further risk characterization). OU3 includes the property in and around the former
vermiculite mine and the geographic area surrounding the mine that has been impacted by releases
and subsequent migration of contaminants from the mine, including several ponds, creeks, and Rainy
Creek Road. Most of the land in OU3 is forested and characterized by steep and rugged terrain. Much
of the land surrounding the mine is managed by the U.S. Forest Service (USFS), although some parcels
are owned by the State of Montana and are managed by the Department of Natural Resources and
Conservation.

4.1 Site-wide HHRA Results
A range of different human receptor populations may be exposed to LA in OU3, including trespassers
(or “rockhounds”) in the mined area, recreational visitors in the forested area and along area creeks
and ponds, and USFS forest maintenance workers and firefighters, local wood harvesters, and
commercial loggers in the forested area surrounding the mine. Table 4-1 summarizes the estimated
RME cancer risks and non-cancer HQs from exposures to LA during various exposure scenarios
related to OU3 as presented in the Site-wide HHRA (EPA 2015). As shown, there were very few
exposure scenarios that, when considered alone, yielded RME non-cancer HQs that exceeded 1. The
exposure scenarios exceeding a non-cancer HQ of 1 are listed below:

       •       Outdoor worker exposures during commercial logging activities in OU3 near the mine,
               especially those logging activities that disturb soil and duff material (e.g., hooking/skidding,
               site restoration) (HQ = 5 for hooking/skidding; HQ = 2 for site restoration)

       •       Firefighter exposures while performing mop-up activities after an understory burn that
               occurred near the mine (HQ = 5 for dry mop-up)

       •       Forest worker exposures while building slash piles near the mine (HQ = 2)

       •       Rockhound exposures in the disturbed area of the mine (HQ = 2)

       •       Residential exposures during woodstove ash disturbances7 when firewood is collected near
               the mine (HQ = 2)

There were also several exposure scenarios that, when considered alone, yielded RME non-cancer HQs
that approached or equaled 1 (e.g., firefighter exposures during an understory burn and during wet
mop-up activities after an understory burn). Although these exposure scenarios alone do not result in
unacceptable risks, they have the potential to be important contributors to cumulative risk.




7   This exposure scenario was discussed in Section 3.


                                                                                                                  4-1
Libby_Site-wide HHRA Addendum_6-12-18
            Case 01-01139-AMC                  Doc 33111-21            Filed 08/26/19           Page 25 of 67
Section 4 • Risks from Exposures During Soil/Duff Disturbances



4.2 Data Summary for 2016 Investigation
In the summer of 2016, an ABS study was conducted to further evaluate potential exposures during
soil/duff disturbance activities in the forested areas in OU3 (MWH 2016). As noted above, there were
several exposure scenarios with RME non-cancer HQs above (or approaching) 1. The two exposure
scenarios that resulted in the highest non-cancer HQs were during hooking/skidding (i.e., dragging
felled logs across the ground) and during dry mop-up activities following an understory burn (i.e.,
using a Pulaski axe to mix, stir, and dig up the mineral soil to address any remaining “hot spots”
without the application of water); both scenarios had HQs of 5 (Table 4-1). Of these two scenarios, the
hooking/skidding scenario was selected as the target soil/duff disturbance activity for the 2016 ABS
investigation because it yielded a non-cancer HQ similar to the dry mop-up and could be readily
conducted across multiple locations throughout the forest without concern of potentially sparking
unintentional forest fires.

The hooking/skidding scenario was intended to be a surrogate soil/duff disturbance activity that
would be representative of potential HQs for an understory burn dry mop-up scenario. In other words,
for a particular ABS area, if the non-cancer HQ was 3 for hooking/skidding, it is assumed the non-
cancer HQ would also be (approximately) 3 for an understory burn dry mop-up scenario within this
ABS area. It also is assumed other high intensity soil/duff disturbance exposure scenarios of potential
interest for OU3 with HQs less than 5 (Table 4-1) (e.g., site restoration following logging, building
slash piles, understory wet mop-up) would have estimated HQs lower than hooking/skidding.

Specific investigation-design information is included in the Sampling and Analysis Plan/Quality
Assurance Project Plan: 2016 Woodstove Ash and Hooking/Skidding Activity Based Sampling
Investigation (MWH 2016) and is described briefly below. Appendix A provides the detailed analytical
results for all ABS air samples used in this HHRA addendum. Appendix B provides a data quality
assessment of the datasets used to calculate EPCs and estimate risks in this HHRA addendum.

Eight8 ABS areas were selected for evaluation in this study (Figure 2-2). These areas were selected
because they represented a range of potential LA levels in soil/duff and were spatially arrayed within
the OU3 Study Area to support the delineation of a risk-based OU3 boundary. Figure 2-2 also shows
the location of the two commercial logging ABS areas9 evaluated as part of the Site-wide HHRA.

For each of the eight ABS areas, the area was divided into four approximately equal subsections and a
five-point composite sample of duff material was collected from each subsection prior to conducting
ABS activities. In addition, several (one to five trees) were felled for each ABS area for use in
hooking/skidding activities (felled trees were not delimbed prior to hooking/skidding). During the
simulated hooking/skidding ABS activity, a skidder operator would attach (hook) cables to a felled tree
and then drag (skid) the tree across the ABS area, exiting the cab at regular intervals to unhook/hook
each tree for a total duration of about 2.5 hours (changing out the filter every 30 minutes).

Table 4-2 (Panel A) presents summary statistics of the measured ABS air concentrations for each ABS
area. These data were used to estimate exposures to LA from hooking/skidding activities.




8 ABA Area I was evaluated only as part of the woodstove ash removal ABS study; hooking/skidding ABS activities were not
performed in this area.
9 These ABS locations are referred to as Area 1 (~1 mile from mine) and Area 2 (~4 miles from mine) in the Section 4 tables.




4-2
                                                                                                      Libby_Site-wide HHRA Addendum_6-12-18
               Case 01-01139-AMC        Doc 33111-21    Filed 08/26/19          Page 26 of 67
                                                   Section 4 • Risks from Exposures During Soil/Duff Disturbances



4.3 Exposure Point Concentrations
As described in Section 2.1.4, EPCs were calculated for three exposure areas—within the OU3
boundary (see Figure 2-2), outside the OU3 boundary (but within the NPL boundary), and outside the
NPL boundary. ABS data from each ABS area (see Figure 2-2) were grouped together for the purposes
of calculating EPCs for each exposure area.

Table 4-2 (Panel B) presents summary statistics of the measured ABS air concentrations for each
exposure area. The mean air concentration for each exposure area was used as the EPC in the risk
calculations.

4.4 Exposure Population and Parameters
As noted previously, exposure parameters are determined for representative members of the
exposure population, to estimate exposures based on those with typical levels of exposure (CTE) and
those with high-end exposures (RME). Table 3-4 presents the selected RME and CTE exposure
parameter values and calculated TWFs for evaluating potential exposures during hooking/skidding
activities. These exposure parameter values are the same as those used in the Site-wide HHRA (EPA
2015).

4.5 Risk Estimates
Table 4-3 presents estimated cancer risks and non-cancer HQs from exposures to LA during
hooking/skidding activities based on RME (Panel A) and CTE (Panel B). These results indicate that,
when this exposure scenario is considered alone, estimated RME and CTE cancer risks are less than
1E-04, but RME non-cancer HQs are greater than 1 when hooking/skidding activities are performed
within the OU3 boundary. When hooking/skidding activities are performed outside the OU3 boundary
estimated cancer risks are less than 1E-06 and non-cancer HQs are less than 0.1 for both RME and
CTE.

Table 4-4 presents estimated RME cancer risks and non-cancer HQs from exposures during
hooking/skidding activities on an ABS area-specific basis. These calculations illustrate how exposures
and risks vary on a smaller scale than the exposure areas presented in Table 4-3. As shown, estimated
cancer risks are less than 1E-04 for all ABS areas. However, estimated non-cancer HQs exceed or
approach 1 for most ABS areas within the OU3 boundary. Outside the OU3 boundary, non-cancer HQs
are at or below 0.2 for all ABS areas.

4.5.1 Extrapolation to Other Soil/Duff Disturbance Scenarios
The two exposure scenarios for OU3 that resulted in the highest non-cancer HQs were during
hooking/skidding activities and during dry mop-up activities following an understory burn; both
scenarios had HQs of 5. As noted above, the hooking/skidding scenario was selected as a surrogate
soil/duff disturbance activity and intended to be representative of potential HQs for an understory
burn dry mop-up scenario. It is assumed other high intensity soil/duff disturbance exposure scenarios
of potential interest for OU3, which had HQs less than 5 (Table 4-1), would have estimated HQs lower
than hooking/skidding. Thus, if risk management decisions are based on hooking/skidding, these
decisions would be adequately protective of all soil/duff disturbance scenarios in the forest in OU3.




                                                                                                             4-3
Libby_Site-wide HHRA Addendum_6-12-18
            Case 01-01139-AMC                 Doc 33111-21       Filed 08/26/19   Page 27 of 67
Section 4 • Risks from Exposures During Soil/Duff Disturbances



4.5.2 Extrapolation to Areas Without ABS
OU3 encompasses approximately 10,000 acres of forest, and it is not feasible to evaluate risks by
conducting ABS throughout this entire area. Thus, it is necessary to use data from ABS areas that have
been investigated to draw risk conclusions about areas that have not been studied by ABS. There is a
general relationship between LA levels in source media and airborne concentrations of LA during ABS
activities when evaluated on a larger scale (i.e., both source media levels and air concentrations of LA
generally tend to decrease as distance from the mine increases). Although it was hoped data from the
2016 ABS investigation could be used to perform a regression analysis between LA levels in duff and
LA concentrations in ABS air, measured data did not yield a meaningful correlation when evaluated on
an ABS area-basis using the co-located data collected in 2016.

Because it was anticipated a regression analysis may not be possible, when planning the 2016 ABS
investigation, the ABS areas were placed in locations downwind, upwind, and crosswind from the
mine, and spaced so that ABS data were collected at varying distances from the mine. This ABS area
spacing helped to refine the pattern and extent of risks and bound the spatial extent of potential
unacceptable risks. The final OU3 boundary was delineated in 2017 following the completion of the
2016 ABS investigation and evaluation of the ABS area risk estimates (Grace 2017). Figure 2-2
illustrates the final OU3 boundary (see blue outline).

For locations where ABS activities have not been conducted, it is assumed potential LA exposures and
risks would be similar to nearby ABS areas. However, it is recognized that actual risks may vary
spatially, given the spatial patterns in LA contamination and the fact that forest exposure scenarios,
such as hooking/skidding and firefighting, may not occur uniformly across the landscape.




4-4
                                                                                      Libby_Site-wide HHRA Addendum_6-12-18
               Case 01-01139-AMC        Doc 33111-21       Filed 08/26/19   Page 28 of 67




Section 5
Uncertainty Assessment
As with all HHRAs, uncertainties exist due to limitations in the exposure and toxicity assessments and
our ability to accurately determine cumulative exposure and risk from multiple sources over a
lifetime. This risk assessment has used the best available science to evaluate potential human health
exposures and risks from LA in OU3. However, there are many sources of uncertainty that affect the
risk estimates that must be considered when making risk management decisions. The most important
of these sources of uncertainty are listed below and are discussed in detail in Section 10 of the Site-
wide HHRA (EPA 2015).

    1) Uncertainty in true long-term average LA concentrations in air

    2) Uncertainty in the EPC due to non-detects

    3) Uncertainty due to air filter preparation methods

    4) Uncertainty due to analytical methods

    5) Uncertainty due to field collection methods

    6) Uncertainty in human exposure patterns

    7) Uncertainty in toxicity values used in risk characterization

Because of these uncertainties, the cancer risks and non-cancer HQs for individual exposure scenarios
are uncertain and should be considered approximations. As discussed in Section 10 of the Site-wide
HHRA (EPA 2015), the first five of these sources of uncertainty are due to inherent variability,
sampling uncertainty, or collection procedures. In accordance with EPA guidance (EPA 2008), the
most practical methods have been used to minimize uncertainty associated with these sources. Risk
management decision-making is based on estimated exposures and risks derived from RME exposure
parameters (EPA 1991), which are intended to represent members of the population with high-end
exposures, to ensure decisions are sufficiently protective of the general population. RME exposure
parameters were chosen in a way that is intended to be conservative. Therefore, the selected RME
values are likely to overestimate actual exposure. Similarly, the toxicity values used in risk
characterization were derived in a way that is intended to be conservative and are more likely to
overestimate than to underestimate true risks.




                                                                                                     5-1
Libby_Site-wide HHRA Addendum_6-12-18
           Case 01-01139-AMC            Doc 33111-21         Filed 08/26/19   Page 29 of 67
Section 5 • Uncertainty Assessment




                                     This page intentionally left blank.




5-2
                                                                                  Libby_Site-wide HHRA Addendum_6-12-18
               Case 01-01139-AMC        Doc 33111-21     Filed 08/26/19      Page 30 of 67




Section 6
Risk Assessment Conclusions
This risk assessment addendum characterizes risks to people from exposure to LA in the forested
areas at the Site to help risk managers determine if remedial actions are necessary to address risks
and, if so, which exposure scenarios and locations would need to be addressed in future remedial
actions. Results of this risk assessment addendum are intended to help inform Site managers and the
public about the magnitude of potential risks attributable to LA and to guide the selection of final
remedial actions for OU3.

Since completion of the Site-wide HHRA (EPA 2015), additional exposure data were collected in 2016
to evaluate two exposure scenarios of interest for OU3: 1) residential exposures during woodstove ash
disturbances (i.e., while emptying ash from the woodstove) when firewood is collected locally, and 2)
outdoor worker exposures during soil/duff disturbances associated with commercial logging
activities. Risk estimates for these two exposure scenarios were evaluated in Section 3 and Section 4
of this addendum, respectively, and are summarized below. Because the non-cancer endpoint is the
more sensitive metric of potential concern for LA, the risk discussion below focuses on RME non-
cancer HQs.

6.1 Risks from Exposures to Woodstove Ash
RME non-cancer HQs are less than 1 for all the exposure areas evaluated (Table 3-5). The HQ was
highest within the OU3 boundary (HQ = 0.5) and decreased with increasing distance from the mine.
However, inspection of the ABS area-specific risk estimates (Table 3-6) shows that, outside of a
limited area, located approximately 1 mile downwind from the mine (i.e., the Area 1 triangle in Figure
2-2), exposures from the use of LA-contaminated firewood are not likely to be of potential concern
and this exposure scenario would not be expected to contribute significantly to cumulative risks.

6.2 Risks from Exposures During Soil/Duff Disturbances
RME non-cancer HQs are greater than 1 when hooking/skidding activities are performed within the
OU3 boundary (Table 4-3). Inspection of the ABS area-specific risk estimates (Table 4-4) shows non-
cancer HQs have the potential to exceed or approach 1 throughout most of the OU3 boundary, with the
highest HQ in an area located approximately 1 mile downwind from the mine (i.e., the Area 1 triangle
in Figure 2-2). Outside the OU3 boundary, non-cancer HQs are at or below 0.2 for all ABS areas.

The hooking/skidding scenario was selected as a surrogate exposure scenario for soil/duff
disturbance activities. Potential risks for other soil/duff disturbance exposure scenarios of potential
interest for OU3 (e.g., understory mop-up, site restoration following logging, and building slash piles)
should be similar to or lower than hooking/skidding. Thus, if risk management decisions are based on
hooking/skidding results, these decisions should be adequately protective of all soil/duff disturbance
exposure scenarios in the forested areas in OU3.




                                                                                                      6-1
Libby_Site-wide HHRA Addendum_6-12-18
           Case 01-01139-AMC                 Doc 33111-21         Filed 08/26/19   Page 31 of 67
Section 6 • Risk Assessment Conclusions




                                          This page intentionally left blank.




6-2
                                                                                       Libby_Site-wide HHRA Addendum_6-12-18
               Case 01-01139-AMC        Doc 33111-21     Filed 08/26/19      Page 32 of 67




Section 7
References
Amandus, HE, and Wheeler, R. 1987. The morbidity and mortality of vermiculite miners and millers
exposed to tremolite-actinolite: Part II. Mortality. American Journal of Industrial Medicine 11:15-26.

Amandus, HE, Wheeler, PE, Jankovic, J, and Tucker, J. 1987a. The morbidity and mortality of
vermiculite miners and millers exposed to tremolite-actinolite: Part I. Exposure Estimates. American
Journal of Industrial Medicine 11:1-14.

Amandus, HE; Althouse, R; Morgan, WKC; Sargent, EN; Jones, R. 1987b. The morbidity and mortality of
vermiculite miners and millers exposed to tremolite-actinolite: Part III. Radiographic findings.
American Journal of Industrial Medicine 11:27-37.

ATSDR (Agency for Toxic Substances and Disease Registry). 2001. Toxicological Profile for Asbestos.
Atlanta, GA: Agency for Toxic Substances and Disease Registry, U.S. Department of Health and Human
Services, Public Health Service. September 2001. http://www.atsdr.cdc.gov/toxprofiles/tp61.html

CDM Smith. 2012. Sampling and Analysis Plan/Quality Assurance Project Plan: Wood-Burning Stove Ash
Removal Activity-Based Sampling Libby Asbestos Site, Operable Unit 4. Denver, Colorado: CDM Federal
Programs Corporation. Report prepared for U.S. Environmental Protection Agency. Revision 0 -
November.

CDM Smith. 2013a. Data Summary Report: Nature and Extent of LA Contamination in the Forest, Libby
Asbestos Superfund Site. Denver, Colorado: CDM Federal Programs Corporation. Report prepared for
U.S. Environmental Protection Agency. August.

CDM Smith. 2013b. Data Summary Report: Wood-burning Stove Ash Removal Activity-Based Sampling,
Operable Unit 4, Libby Asbestos Superfund Site. Denver, Colorado: CDM Federal Programs Corporation.
Report prepared for U.S. Environmental Protection Agency. August.

CDM Smith. 2016a. QAPP Addendum (Record of Modification LFM-OU3-01): Pilot Study to Compare LA
Levels in Bark and Wood, Operable Unit 3, Libby Asbestos Superfund Site. August.

CDM Smith. 2016b. Data Summary Report: 2007 to 2015, Libby Asbestos Superfund Site, Operable Unit 3.
Denver, Colorado: CDM Federal Programs Corporation. Revision 4 - April.

EPA (U.S. Environmental Protection Agency). 1986. Airborne Asbestos Health Assessment Update. U.S.
Environmental Protection Agency, Office of Health and Environmental Assessment. EPA 600/8-
84/003F. June. http://cfpub.epa.gov/ncea/cfm/recordisplay.cfm?deid=35551

EPA. 1989. Risk Assessment Guidance for Superfund Volume I Human Health Evaluation Manual (Part A)
- Interim Final. Washington, D.C.: U.S. Environmental Protection Agency, Office of Emergency and
Remedial Response. EPA/540/1-89/002.
http://www.epa.gov/oswer/riskassessment/ragsa/pdf/rags_a.pdf




                                                                                                         7-1
Libby_Site-wide HHRA Addendum_6-12-18
           Case 01-01139-AMC          Doc 33111-21        Filed 08/26/19      Page 33 of 67
Section 7 • References



EPA. 1991. Role of the Baseline Risk Assessment in Superfund Remedy Selection Decisions. Washington,
D.C.: U.S. Environmental Protection Agency, Office of Solid Waste and Emergency Response. OSWER
Directive Number 9355.0-30. April. http://www.epa.gov/oswer/riskassessment/pdf/baseline.pdf

EPA. 1992. Supplemental Guidance to RAGS: Calculating the Concentration Term. U.S. Environmental
Protection Agency, Office of Solid Waste and Emergency Response. Publication 9285.7-081.
http://www.deq.state.or.us/lq/pubs/forms/tanks/UCLsEPASupGuidance.pdf

EPA. 2008. Framework for Investigating Asbestos-Contaminated Superfund Sites. Report prepared by
the Asbestos Committee of the Technical Review Workgroup of the Office of Solid Waste and
Emergency Response, U.S. Environmental Protection Agency. OSWER Directive #9200.0-68.
http://epa.gov/superfund/health/contaminants/asbestos/pdfs/framework_asbestos_guidance.pdf

EPA. 2009. Risk Assessment Guidance for Superfund Volume I: Human Health Evaluation Manual-Part F,
Supplemental Guidance for Inhalation Risk Assessment. Office of Superfund Remediation and
Technology Innovation-Environmental Protection Agency, Washington, DC, EPA/540/R-070/002.
http://www.epa.gov/oswer/riskassessment/ragsf/pdf/partf_200901_final.pdf

EPA. 2012. Emissions of Libby Amphibole Asbestos from the Simulated Open Burning of Duff from Libby,
MT. Prepared for EPA Region 8 by EPA Office of Research and Development. EPA/600/R-12/063.
December. http://cfpub.epa.gov/si/si_public_record_report.cfm?dirEntryId=246451

EPA. 2014. Toxicological Review of Libby Amphibole Asbestos. Washington D.C.: U.S. Environmental
Protection Agency, Office of Research and Development, National Center for Environmental
Assessment, Integrated Risk Information System. EPA/635/R-11/002F. December.
https://cfpub.epa.gov/ncea/iris/iris_documents/documents/toxreviews/1026tr.pdf

EPA. 2015. Site-Wide Human Health Risk Assessment, Libby Asbestos Superfund Site, Libby, Montana.
Final - November.

EPA. 2016. Record of Decision for Libby Asbestos Superfund Site, Libby and Troy Residential and
Commercial Properties, Parks and Schools, Transportation Corridors, and Industrial Park, Operable Units
4 Through 8, Lincoln County, Montana. Final – February.

Grace (W.R. Grace Company). 2017. Libby OU3 Boundary Figure. Memorandum from Tony Penfold
(Grace) to James Freeman (U.S. Department of Justice). March 9.

IARC (International Agency for Research on Cancer). 2012. Arsenic, Metals, Fibres, and Dusts - Volume
100C, A Review of Human Carcinogens. Lyon Cedex 08, France: International Agency for Research on
Cancer.

McDonald, JC; McDonald, AD; Armstrong, B; Sebastien, P. 1986a. Cohort study of mortality of
vermiculite miners exposed to tremolite. Occupational and Environmental Medicine 43:436-444.

McDonald, JC; Sebastien, P; Armstrong, B. 1986b. Radiological survey of past and present vermiculite
miners exposed to tremolite. British Journal of Industrial Medicine 43:445-449.

McDonald, JC, Harris, J, Armstrong, B. 2004. Mortality in a cohort of vermiculite miners exposed to
fibrous amphibole in Libby, Montana. Occupational and Environmental Medicine 61:363-366.




7-2
                                                                                    Libby_Site-wide HHRA Addendum_6-12-18
               Case 01-01139-AMC        Doc 33111-21   Filed 08/26/19      Page 34 of 67
                                                                                   Section 7 • References



Meeker GP, Bern AM, Brownfield IK, Lowers HA, Sutley SJ, Hoeffen TM, and Vance JS. 2003. The
composition and morphology of amphiboles from the Rainy Creek Complex, near Libby, Montana.
American Mineralogist 88:1955-1969.

MWH (MWH Americas, Inc.). 2016. Sampling and Analysis Plan/Quality Assurance Project Plan: 2016
Woodstove Ash and Hooking/Skidding ABS Investigation, Libby Asbestos Superfund Site, Operable Unit 3.
Revision 1 - August.

Nelson, W. 1982. Applied Life Data Analysis. John Wiley & Sons, New York. pp 438-446.

National Institute of Occupational Safety and Health (NIOSH). 1994. Asbestos and Other Fibers by PCM-
Method 7400, Issue 2. NIOSH Manual of Analytical Methods (NMAM), Fourth Edition. August 15.
http://www.cdc.gov/niosh/docs/2003-154/pdfs/7400.pdf

Sullivan PA. 2007. Vermiculite, Respiratory Disease and Asbestos Exposure in Libby, Montana: Update
of a Cohort Mortality Study. Environmental Health Perspectives 115(4):579-85.

Ward TJ, Hart JF, Spear TM, Meyer BJ, and Webber JS. 2009. Fate of Libby amphibole fibers when
burning contaminated firewood. Environmental Science and Technology 43(8): 2878–2883.

Whitehouse, AC. 2004. Asbestos-related pleural disease due to tremolite associated with progressive
loss of lung function: serial observations in 123 miners, family members, and residents of Libby,
Montana. American Journal of Industrial Hygiene 46: 219-225.




                                                                                                     7-3
Libby_Site-wide HHRA Addendum_6-12-18
           Case 01-01139-AMC   Doc 33111-21        Filed 08/26/19   Page 35 of 67
Section 7 • References




                           This page intentionally left blank.




7-4
                                                                        Libby_Site-wide HHRA Addendum_6-12-18
   Case 01-01139-AMC   Doc 33111-21   Filed 08/26/19   Page 36 of 67




Figures
Case 01-01139-AMC   Doc 33111-21   Filed 08/26/19   Page 37 of 67
                                                                                                                                                                                  Case 01-01139-AMC                                                                                          Doc 33111-21                                                      Filed 08/26/19                                                                Page 38 of 67



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           C




                                                                                                                                                                                                                                                                                                                                                                                                                       River
                                                                                                                                                                                                                                                                                                                                               E .Fo                                                                                                                                                                                                                                                       A                         N A                            D A
                                                                                                                                                                                                                                                                                                                                         t F ork Yaakrk Ya a
                                                                                                                                                                                                                                                                                                                                  Ea




                                                                                                                                                                                                                    Moyie River
                                                                                                                                                                                                                                                                                                                                     s                                                                                                    Moran




                                                                                                                                                                                                                                                                                                                                                                                                                           ai
                                                                                                                                                                                                                                                                                                                                                      R iverk R iv




                                                                                                                                                                                                                             R i v e r




                                                                                                                                                                                                                                                                                                                                                                                                                   Koo ten
                                                                                                                                                                                                                                                                                                                                                                         er                                                               Lake

                                                                                                                                                                                                                                                                                                                                                                                                                                 Tobac
                                                                                                                                                                                                                                                                                                                                                                                                                                 oR   c
                                                                                                                                                                                                                                                                                                                                                                                                                         !         iv
                                                                                                                                                                                                                                                                                                                                                                                                                        Rexford er
                                                                                                                                                                                                                                                                                                                                                                                                                                      ! Glen Lake
                                                                                                                                                                                                                                                                                        Ri v e r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         N. F o r k
                                                                                                                                                                                                                                                                                                                                                                                                                          Othorn Eureka




                                                                                                                                                                                                                                   e
                                                                                                                                                                                                                                                                              Yaak
                                                                                                                                                                                                                                                                                                                                                                                                                                 Lake




                                                                                                                                                                                                                                  y i




                                                                                                                                                                                                                                                                                                                   S .Fo




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Flat
                                                                                                                                                                                                                                                                                                                                                                                                                                          Alkali




                                                                                                                                                                                                                                                                                                                    rk Yaa
                                                                                                                                                                                                                            o




                                                                                                                                                                                                                                                                   Y a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 h ea
                                                                                                                                                                                                                                                                                                                                                                                                                                          Lake




                                                                                                                                                                                                                        M
                                                                                                                                                                        Koo tena                                                                                                                                                                                                                                                             Frank




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      dR
                                                                                                                                                                                                                                                                                                       Vinal




                                                                                                                                                                                                                                                                       a




                                                                                                                                                                                                                                                                                                                       k Ri ver
                                                                                                                                                                                     i River                                                                                                                                                                                                                                                 Lake




                                                                                                                                                                                                                                                                             k
                                                                                                                                                                                                                                                                                                       Lake




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        iv e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Murphy




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                                                              R i ve
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Lake

                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Loon                                             Dickey
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Lake                                              Lake




                                                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                                                                 Arbo
                                                                                                                                                                                                                                                                                                                                                                       Lake
                                                                                                                                                                                                                                                                                 Pond                  Loon                                                          Koocanusa                                                                                                                                                       £
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ¤
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     93                                   F         L       A T H E A D
                                                                                                                                                                                                                                                     £
                                                                                                                                                                                                                                                     ¤
                                                                                                                                                                                                                                                     2                                                 Lake                                                                                                                                                                                                                                                                         C       O U N T Y




                                                                                                                                                                                                                                                                                                                                                                                                er
                                                                                                                                                                                                                                                                                                                                                                                                         v




                                                                                                                                                                                                                                                                                                                                                                                                         a i Ri
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Upper
                                                                                                                                                                                                                                                                                                          L        I    N C O L N                                                                                                                                                                                                    Stillwater




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                S t
                                                                                                                             I      D A                     H     O                                                                                                                                            C       O U N T Y                                                                                                                                                                                                        Lake




                                                                                                                                                                                                                                                                                                                                                                                                    n
                                                                                                                                                                                                                                                                                                                                                                                                    te                                                                                                                                          i
                                                                                                                                                                                                                                                                                                                                                                                                o                                                                                                                                                     l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          l




                                                                                                                                                                                                                                                                                                                                                                                           Ko




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              w
                                                                                                                                                                                                                                                         Troy !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                                                                   Savage




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  e
                                                                                                                                                                                                                                                                                    Lake                                                                                                                                                                                                                                                                                                     Whitefish




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Lake




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          i v
                                                                                                                                                                                                                                                                                                               Libby !                                                                                                                                                                                                                                                                                Whitefish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            e r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Columbia
Author: HUSEKE CDMSmith




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     hi
                                                                                                                                                                                                                                         Spruce                                                                                                                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                          Lake                                                                                                                                                                                                                                                                                                                                                                                                               Falls




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ef
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Sti




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i ve
                                                                                                                                                                                                                                                 Spar Lake




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           llw




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       F l a t h ea d t e f i s h R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    h
                                                                                                                                                                                                                                                                             Bull




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           a te
                                                                                                                                                                                                                                                                                                                                                                              Fi s h e r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      R iv
                                                                                                                                                                                                                                                                             Lake




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             rR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Ri v e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           er
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ive r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Wh
                                                                                                                                                                                                                                                                                                                                                                                 Ri ver
Date Saved: 5/22/2014




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Ashley
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Lake
                                                                                                                                                                                                                                                                 Bull Rive




                                                                                                                                                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                                                                                                                                                                                                                             Pl                                                                                                                                 Kalispell !




                                                                                                                                                                                                                                                                                                                                                                         e
                                                                                                                                                                                                                                                                                                                                                                         v                                                                        ea
                                                                                                                                                                                                                                                                                                                                                                                                                                                       sa                                                                            Little
                                                                                                                                                                                                                                                                     r




                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                            nt




                                                                                                                                                                                                                                                                                                                                                                                                                          er
Document Path: R:\Sitewide FS\GIS_2014\MXD\Section1Figures\Figure1-1_SiteLocationMap_20131018.mxd




                                                                                                                                                                                                                                                                                                                                                                     R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Va




                                                                                                                                                                                                                                                                                                                                                                                                                       iv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ll                                                             Bitterroot




                                                                                                                                                                                                                                                                                                                                                                                                                    R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ey



                                                                                                                                                                                                                                                                                                                                                       F i s h e r




                                                                                                                                                                                                                                                                                                                                                                                                                  er
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Fi                                                      Lake




                                                                                                                                                                                                                                                                                                                                                                                                              sh
                                                                                                                                                                           N. F                                                                                                                                                                                                                                                                                                    sh
                                                                                                                                                                                  or                                                                                                                                                                                                                                                                                                    er




                                                                                                                                                                                                                                                                                                                                                                                                             Fi
                                                                                                                                                                                    kC                                                                                                                                                                                                             ll    ey                                                                                  Ri
                                                                                                                                                                                         oe                                              S       A       N       D           E         R           S                                                                                            Va                                                                                                ve
                                                                                                                                                                                              ur                                                                                                                                                                                 ea
                                                                                                                                                                                                                                                                                                                                                                                   sa n t                                                                                                            r                                  £
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¤
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                                                                                                          Thompson




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i v er
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ve
                                                                                                                                                                                                   d'A                                       C       O       U       N            T          Y
                                                                                                                                                                                                                                                                                                                                                                         Pl
                                                                                                                                                                              No r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 t Ri
                                                                                                                                                                                                         le                                                                                                                                                                                 Lakes
                                                                                                                                                                                   th                         n




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ot R




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Swa S wa n R i
                                                                                                                                                                                        Fo




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             rr o o
                                                                                                                                                                                                                                                                                       ¬
                                                                                                                                                                                                                                                                                       «
                                                                                                                                                                                                              e




                                                                                                                                                                                             rk




                                                                                                                                                                                                                                                                                                                                                                                                                                    Th o m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Flathead
                                                                                                                                                                                                                  Ri d'A




                                                                                                                                                                                                   Co eur                                                                              200




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             n River
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          t e r ro
                                                                                                                                                                                                                    ve




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Little Bitte
                                                                                                                                                                                                                       r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Lake
                                                                                                                                                                                                           le




                                                                                                                                                                                                                                                                                                                                                                                                                                        p s on




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              it
                                                                                                                                                                                                      ne R




                                                                                                                                                                                                                                                                                       Noxon




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 L i t t le B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ve




                                                                                                                                                                                                                                                                                                                                                                                                                                          Rive
                                                                                                                                                                                                   i ver




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                       Rapids




                                                                                                                                                                                                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                                                                                                                                                                                            Th
                                                                                                         TROY
                                                                                                                       CANADA
                                                                                                                                                            !   City                                                    Libby Asbestos Superfund Site                                                                                                                                                                                                                                                                                                                                                                                                             Figure 1-1
                                                                                                                                          NO RT H DAKO TA




                                                                                                               LIBBY                                            Railroad                                                                                                                                                                                                                                                                                                                                                                                                Site Location Map
                                                                                                                  MONTANA                                       Highway                                                                                                                                                                                                                                                                                                                                                                          Libby Asbestos Superfund Site | Libby, MT

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ´
                                                                                                                                                                River                              Background Terrain Sources: Esri, USGS, NOAA                                                                                                                                                                                                                                                                                                                   0             4                8                                                           16
                                                                                                                                         DA K OT A
                                                                                                                                          SO U T H




                                                                                                                                                                                                   Road and Railroad Source: US Census Tiger/Line
                                                                                                                                                                Waterbody                          Waterways and Waterbodies Source: National Hydrography Dataset - USGS
                                                                                                    ID A H O               W YO M IN G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Miles
                                                 Case 01-01139-AMC                                               Doc 33111-21                                          Filed 08/26/19                     Page 39 of 67




                                                                                                                                                                                                                            Indoor Dust                                        Source media

                                                                                                                                                                  Releases to indoor
                   Use of vermiculite in building materials                                      Vermiculite                                                         air during VI




                                                                                                                                                                                                                                   resuspension
                                                                                                                                                                                                                                                                              Exposure media




                                                                                                                                                                                                                                    disturbance
                                                                                                                                                                                                                                    Deposition/

                                                                                                                                                                                                                                    during dust
                                                                                               insulation (VI)                                                       disturbance




                                                                                                                                                                                                                                      activities
                                                                                                                                                                       activities




                                                                                                                  Track-in (pets, shoes, clothing)
                                                                                                                                                           Indoor air, during        Deposition                          Indoor air, during
                                                                                                                                                             VI disturbance
                                                                                                                                                                                                                         dust disturbance
                                                                                                                                                                activities
                                                                                                                                                                                                                             activities


                                                                                                                                                                                Mixing of passive/disturbed indoor air



                                                                                                                                                                                                                                                                                             Indoor air, during
                      Aerial emissions                                                                                                                                                                                                                                                        ash disturbance
                                                                                                                                                                                                                                                       Mixing of passive/
                    (current & historical)                                                                                                            Mixing of outdoor/indoor air                                                                                                               activities
                                                     Outdoor air,                                                                                                                                                        Indoor air, passive          disturbed indoor air
                                                   ambient conditions                                                                                                                                                        conditions
                                                                                                                                                                                                                                                                Releases to indoor air during
 Mine site &                                                                                                                                                                                                                                                    woodstove ash disturbance
past mining,                                                                                                                                                                                                                                                    activities
  milling,                                                                                                                                                                                                                                     Woodstove ash
                                                                                                                                                                                  Burning of bark (firewood) in woodstove
                                                      during disturbance activities




processing
                                                       Deposition/resuspension




 operations                                                                                                                                                                                                                                                                                 Outdoor air, during
                                                                                                                                                          Tree bark                                                                                             Releases to outdoor air
                                                                                                                                                                                                                                                   Ash                                       ash disturbance
                                                                                                                                                                                  Burning of bark during wildfires or other                                     during ash disturbance          activities
                                                                                                                                                                                  burning activities (prescribed burns)                                         activities

                                                                                                                                                                                                                                              Woodchips/mulch
                                                                                                                                                                                   Use of bark as landscaping material                                                   Releases to outdoor air
                                                                                                                                                                                                                                                                         during woodchip/mulch
                                                                                                                                                                                                                                                                         disturbance activities
                                                                                                                                                                                                                                                   Outdoor air, during
                                                                                                                                                                                                                                                    bark disturbance
                                                                                                                                                                                              Releases to outdoor air during bark                       activities                          Outdoor air, during
               Transport of solid waste, raw materials
                                                                                                                                                                                                    disturbance activities                                                                   woodchip/mulch
                                                                                                                                                           Soil/Duff
                                                                                                                                                                                                                                                                                               disturbance
                                                                                                                                                                                                                                                                                                 activities
                                                                                                                                                                                                                                                   Outdoor air, during
                                                                                                                                                     conditions
                                                                                                                                                     under dry




                                                                                                                                                                                                                                                        soil/duff
                                                                                                                                                     exposure
                                                                                                                                                       Bank




                                                                                                                                                                                            Releases to outdoor air during soil/duff                  disturbance
                                                                                                                                                                                                    disturbance activities                              activities



                Surface water runoff                                                              Deposition to sediment                                                                     Figure 2-1. Conceptual Site Model for Human Inhalation Exposures
                                                                               Surface Water                                                              Sediment
                                                                                                                                                                                                             Libby Asbestos Superfund Site
                                                                                                                                                                                             Case 01-01139-AMC             Doc 33111-21       Filed 08/26/19     Page 40 of 67



                                                                                                                                                                                                                                              2014 Intermediate Logging Area




                                                                                                                                                                                                                                                                                                                                                                       Lake
                                                                                                                                                                                                                                                                                                                                                                     Koocanusa
                                                                                                                                                                                                                                                  G
                                                                                                                                                                                                                                                                                                  B
Document Path: U:\233001008\03_data\gis_cad\_MXDs_CITRIX\RI_SAPs_TECHRPT\2016_BarkDuff_ABS_SAPs\Libby_ABSTB_SAP_B-1_FinalABSAreasMod_11x17_L_020818.mxd




                                                                                                                                                                                                                                                             A



                                                                                                                                                                                                  2012 Near Logging Area
                                                                                                                                                                                                  & 2012 Near Woodstove Ash Timber


                                                                                                                                                                                                                                                                                                  C



                                                                                                                                                                                                                                                                                                   F
                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                      _
                                                                                                                                                                                                                                      ^                            D
                                                                                                                                                                                         I
                                                                                                                                                                                                                       r
                                                                                                                                                                                                                  ve
                                                                                                                                                                                                             Ri
                                                                                                                                                                                             Ko o t e   n ai




                                                                                                                                                                                                                                          H




                                                                                                                                                          Legend                                                                                                                                                                                               FIGURE 2-2
                                                                                                                                                              Mine Property Boundary

                                                                                                                                                              Former ABS Areas

                                                                                                                                                              2016 ABS Areas

                                                                                                                                                              OU3 Boundary                                                                                                     0            0.5
                                                                                                                                                                                                                                                                                                   /      1                        2
                                                                                                                                                                                                                                                                                                                                    Miles
                                                                                                                                                                                                                                                                                                                                                            2016 ABS Areas

                                                                                                                                                                                                                                                                                                                                                  Libby Asbestos Superfund Site, OU3
                                                                                                                                                                                                                                                                                                                                                        W.R. Grace & Co.-Conn.
                                                                                                                                                              OU3 Study Area Boundary
                                                                                                                                                                                                                                                                                   Base Image: National Agriculture Imagery Program, 2013
                                                                                                                                                          _
                                                                                                                                                          ^   2016 Woodstove Burn Area
                                                                                                                                                                                                                                                                                       Coordinate System: NAD 1983 UTM Zone 11N
                                                                                                                                                                                                                                                                                                                                            Date Revised: 2/8/2018
Case 01-01139-AMC   Doc 33111-21   Filed 08/26/19   Page 41 of 67
   Case 01-01139-AMC   Doc 33111-21   Filed 08/26/19   Page 42 of 67




Tables
Case 01-01139-AMC   Doc 33111-21   Filed 08/26/19   Page 43 of 67
               Case 01-01139-AMC                    Doc 33111-21             Filed 08/26/19            Page 44 of 67


TABLE 3‐1 ESTIMATED RME RISKS FROM EXPOSURES TO LA DURING WOODSTOVE ASH REMOVAL ACTIVITIES
AS PRESENTED IN THE SITE‐WIDE HHRA
Libby Asbestos Superfund Site

                                                                                       Based on RME Parameters
                                        Mean EPC+
                                                          Exposure        Exposure        Exposure        Time‐
Exposure Area           ABS Area        (PCME LA                                                                                Non‐
                                                          Time [ET]      Frequency        Duration      weighting Cancer Risk
                                          s/cc)                                                                               cancer HQ
                                                           (hrs/d)       [EF] (d/yr)      [ED] (yrs)   Factor [TWF]

Near              Near Mine                 0.14             0.25            48              52          0.0010      2E‐05        2
Intermediate                                        No data collected for this scenario in this exposure area
                  Near Flower Creek        0.0074            0.25            48              52          0.0010      1E‐06       0.08
Far
                  Near Bear Breek          0.0029            0.25            48              52          0.0010      5E‐07       0.03
Source: Table 8‐5 (Panel A) in the Site‐wide HHRA (EPA 2015)
+
    Concentrations have been adjusted to account for preparation method (i.e., indirect prep adjustment factor of 2.5 applied)

                  HQ > 1

Distances from the mine are defined as follows:
  Near: within two miles from the mine
  Intermediate: between two and six miles from the mine
  Far: more than six miles from the mine

Notes:
EPC = exposure point concentration
HQ = hazard quotient
LA = Libby amphibole asbestos
PCME = phase contrast microscopy equivalent
s/cc = structures per cubic centimeter
                Case 01-01139-AMC                Doc 33111-21          Filed 08/26/19           Page 45 of 67


TABLE 3‐2 SUMMARY STATISTICS FOR ABS AIR SAMPLES COLLECTED DURING
WOODSTOVE ASH DISTURBANCES
Libby Asbestos Superfund Site

Panel A: Summary Statistics for each ABS Area
                                                     N Samples                                  Mean
                                                               PCME LA Air Conc. (s/cc)+
     Exposure                           N Samples       with                                  Achieved
                      ABS Area
      Area*                             Collected    Detected                                 Sensitivity
                                                                 Mean       Maximum
                                                      PCME LA                                    (cc‐1)
                Near Mine (Area 1)          3            3           0.14         0.34           0.013
                Area A                      6            5           0.029        0.053          0.012
                Area C                      6            4           0.032        0.10           0.014
    Within OU3
                Area D                      6            3           0.015        0.036          0.012
     Boundary
                Area E                      6            2           0.038        0.20           0.015
                Area F                      6            1          0.0057        0.034          0.015
                Area H                      6            2          0.0084        0.033          0.014
                Area B**                    6            3           0.015        0.035          0.015
    Outside OU3 Area G                      6            0             0            0            0.015
     Boundary Area I                        6            1          0.0090        0.054          0.015
                Near Flower Creek           3            3          0.0074        0.018         0.0056
    Outside NPL
                Near Bear Creek             3            1          0.0029        0.0087         0.013
     Boundary
                 Original ABS areas evaluated in the Site‐wide HHRA (EPA 2015)

Panel B: Summary Statistics for each Exposure Area
                                                     N Samples                                  Mean
                                                               PCME LA Air Conc. (s/cc)+
                                        N Samples       with                                  Achieved
            Exposure Area*
                                        Collected    Detected                                 Sensitivity
                                                                 Mean       Maximum
                                                      PCME LA                                   (cc‐1)
         Within OU3 Boundary                39           20          0.038         0.34         0.014
         Outside OU3 Boundary               21           7          0.0079         0.054        0.013
         Outside NPL Boundary                3           1          0.0029        0.0087        0.013

+
  Concentrations have been adjusted to account for preparation method (i.e., indirect prep adjustment
factor of 2.5 applied)

*Exposure Areas:
 Within OU3 Boundary: includes ABS Areas A, C, D, E, F, H, and "Near Mine" (aka Area 1)
 Outside OU3 Boundary: includes ABS Areas B**, G, I and "Near Flower Creek"
 Outside NPL Boundary: includes "Near Bear Creek"

**The firewood collection location for ABS Area B was slightly outside of the NPL boundary; however, for
the purposes of the risk estimates, this area was included in the "Outside of OU3 Boundary" grouping


Notes:
ABS ‐ activity‐based sampling
cc‐1 ‐ per cubic centimeter
Conc. ‐ concentration
LA ‐ Libby amphibole asbestos
N ‐ number
ND ‐ non‐detect
PCME ‐ phase contrast microscopy equivalent
s/cc ‐ structures per cubic centimeter
               Case 01-01139-AMC                           Doc 33111-21                 Filed 08/26/19               Page 46 of 67


TABLE 3‐3 COMPARISON OF TOTAL LA CONCENTRATIONS IN WOOD AND BARK
Libby Asbestos Superfund Site

Panel A: Based on Total LA[1]
                                                         [2]
                                             Tree Bark                                          Wood                                 Poisson Ratio Comparison
                                                                                                                           Ratio
  Exposure                   No. Total LA    Achieved                         No. Total LA    Achieved                                     Test (90% CI)
                 ABS Area                                      Total LA Conc.                               Total LA Conc. Bark:
   Area*                      Structures     Sensitivity                       Structures     Sensitivity                                 [Rate 1 = Bark;
                                                                (Ms/g, dw)                                   (Ms/g, dw)    Wood
                              Observed         (1/g)                           Observed         (1/g)                                     Rate 2 = Wood]
                                                                                                                                     [0‐0.04] Rate 1 is greater than
                  Area A          94            3E+04               2.4             0           3E+04            0             ‐‐‐
                                                                                                                                     Rate 2
                                                                                                                                     [0‐0.01] Rate 1 is greater than
                  Area C          37            3E+04               1.0             0           4E+03            0             ‐‐‐
                                                                                                                                     Rate 2
                                                                                                                                     [0.7‐17.35] The rates are not
 Within OU3       Area D          10            2E+04              0.16             2           3E+04          0.060           2.7
                                                                                                                                     different
 Boundary                                                                                                                            [7.73‐801.15] Rate 1 is
                  Area E          25            2E+04              0.44             1           1E+04          0.011           40
                                                                                                                                     greater than Rate 2
                                                                                                                                     [0‐1.87] The rates are not
                  Area F           5            2E+04              0.095            0           4E+04            0             ‐‐‐
                                                                                                                                     different
                                                                                                                                     [0‐34.47] The rates are not
                  Area H           2            1E+04              0.023            0           1E+05            0             ‐‐‐
                                                                                                                                     different
                                                                                                                                     [0‐0.7] Rate 1 is greater than
                  Area B          12            4E+04              0.47             0           1E+05            0             ‐‐‐
                                                                                                                                     Rate 2
 Outside OU3                                                                                                                         [0‐0.18] Rate 1 is greater than
                  Area G          21            2E+04              0.48             0           3E+04            0             ‐‐‐
  boundary                                                                                                                           Rate 2
                                                                                                                                     [0‐6.95] The rates are not
                  Area I           6            2E+04              0.14             0           3E+05            0             ‐‐‐
                                                                                                                                     different


Panel B: Based on PCME LA[1]
                                                         [2]
                                             Tree Bark                                          Wood                                 Poisson Ratio Comparison
                                                                                                                           Ratio
  Exposure                   No. PCME LA     Achieved           PCME LA     No. PCME LA       Achieved       PCME LA                       Test (90% CI)
                 ABS Area                                                                                                  Bark:
   Area*                      Structures     Sensitivity       Conc. (Ms/g, Structures        Sensitivity   Conc. (Ms/g,                  [Rate 1 = Bark;
                                                                                                                           Wood
                              Observed         (1/g)               dw)       Observed           (1/g)           dw)                       Rate 2 = Wood]
                                                                                                                                     [0‐0.28] Rate 1 is greater than
                  Area A          14            3E+04               0.36            0           3E+04            0             ‐‐‐
                                                                                                                                     Rate 2
                                                                                                                                     [0‐0.07] Rate 1 is greater than
                  Area C           8            3E+04              0.23             0           4E+03            0             ‐‐‐
                                                                                                                                     Rate 2
                                                                                                                                     [0‐1.19] The rates are not
 Within OU3       Area D           6            2E+04              0.10             0           3E+04            0             ‐‐‐
                                                                                                                                     different
 Boundary                                                                                                                            [0.25‐91.74] The rates are not
                  Area E           2            2E+04              0.04             1           1E+04          0.011           3.2
                                                                                                                                     different
                                                                                                                                     [0‐3.9] The rates are not
                  Area F           3            2E+04              0.057            0           4E+04            0             ‐‐‐
                                                                                                                                     different
                                                                                                                                     [0‐188.63] The rates are not
                  Area H           1            1E+04              0.012            0           1E+05            0             ‐‐‐
                                                                                                                                     different
                                                                                                                                     Both counts are 0; the rates
                  Area B           0            4E+04                0              0           1E+05            0             ‐‐‐
                                                                                                                                     are not different
 Outside OU3                                                                                                                         [0‐1.31] The rates are not
                  Area G           4            2E+04              0.092            0           3E+04            0             ‐‐‐
  boundary                                                                                                                           different
                                                                                                                                     Both counts are 0; the rates
                  Area I           0            2E+04                0              0           3E+05            0             ‐‐‐
                                                                                                                                     are not different
[1] Total LA: Structures with a length ≥ 0.5 um and an aspect ratio ≥ 3:1
     PCME LA: Structures with a length > 5 um, width ≥ 0.25 um, and an aspect ratio ≥ 3:1
[2] Pooled results across 4 bark samples; expressed as concentration, not surface loading
‐‐‐ = not calculated; wood concentration was non‐detect

Notes:                                                         *Exposure Areas:
1/g = per gram                                                  Within OU3 Boundary: includes ABS Areas A, C, D, E, F, and H
ABS ‐ activity‐based sampling                                   Outside OU3 Boundary: includes ABS Areas B, G, and I
CI = confidence interval
Conc. ‐ concentration
LA ‐ Libby amphibole asbestos
Ms/g, dw ‐ million structures per gram (dry weight)
No. ‐ number
PCME ‐ phase contrast microscopy equivalent
                  Case 01-01139-AMC                   Doc 33111-21             Filed 08/26/19             Page 47 of 67


TABLE 3‐4 EXPOSURE PARAMETERS FOR EXPOSURE SCENARIOS EVALUATED IN THE HHRA ADDENDUM
Libby Asbestos Superfund Site

                                                                                     Exposure Parameters
                                                              Exposure Time     Exposure Frequency Exposure Duration                  Time‐
                                                 Parameter
 Receptor Type         Exposure Scenario                           [ET]                 [EF]               [ED]                     weighting
                                                   Type
                                                              Value     Source/   Value      Source/  Value     Source/              Factor
                                                           (hours/day) Note (days/year) Note         (years)     Note               [TWF]**
                                                    RME           0.25        [2] a       48         [2] c       52         [4] f     0.0010
    Resident        Woodstove Ash Removal
                                                     CTE          0.25        [2] a       24          b          22         [4] f    0.00022

                     Commercial Logging ‐           RME            10          [1]        24         [1] d       12         [3]       0.0047
Outdoor Worker
                       hooking/skidding
                                                     CTE            8         [1]          8         [1] e       12         [3]       0.0013
** TWF calculated as ET/24 ⋅ EF/365 ⋅ ED/70

Source Citations:
   [1] Personal communication with United States Forest Service (USFS); email dated 6/24/14.
   [2] Interviews with residents that use wood‐burning stoves for home heating (CDM Smith. 2012. Sampling and Analysis Plan/Quality
   Assurance Plan: Wood‐Burning Stove Ash Removal Activity‐Based Sampling, Libby Asbestos Site, Operable Unit 4. Revision 0 – November
   2012).
   [3] Input from local commercial logging operators in the Kootenai Valley. (CDM Smith. 2012. Sampling and Analysis Plan/Quality Assurance
   Project Plan. 2012 Commercial Logging Activity‐Based Sampling. August 2012.)
   [4] ATSDR 2001. Year 2000 Medical testing of Individuals Potentially Exposed to Asbestoform Minerals Associated with Vermiculite in Libby,
   Montana. A Report to the Community. August 23, 2001.

Source Notes:
   a) Hours/day cleaning woodstoves are based on interviews with residents that use wood burning stoves for heating; residents spend about
   15 minutes per event.
   b) Days/year for CTE is assumed to be 1/2 RME value.
   c) Days/year removing ash from woodstove are site specific based on interviews with residents [5].
   d) RME days/year adjusted to account for an area use factor of 0.1 (i.e., 10% of logging time is spent within OU3).
   e) CTE days/year adjusted to account for an area use factor of 0.05 (i.e., 5% of logging time is spent within OU3).
   f) ATSDR (2001) provides site‐specific data on the number of years individuals reside in Libby. The raw data from this study were used to
   derive the median and 95th percentile for use at CTE and RME exposure duration values, respectively. Statistics were provided by Ted Larson
   (ATSDR) via email on 10/14/15. The 95th percentile was selected in accordance with EPA RAGS, Part A guidance (EPA 1989) which states, "[i]f
   statistical data are available, use the 95th percentile value for [RME] exposure time".

Notes:
ATSDR ‐ Agency for Toxic Substances and Disease Registry
CTE ‐ central tendency exposure
ED ‐ exposure duration
EF ‐ exposure frequency
EPA ‐ environmental protection agency
ET ‐ exposure time
OSWER ‐ Office of Solid Waste and Emergency Response
OU ‐ operable unit
RME ‐ reasonable maximum exposure
TWF ‐ time‐weighting factor
USFS ‐ United States Forest Service
           Case 01-01139-AMC               Doc 33111-21          Filed 08/26/19         Page 48 of 67


TABLE 3‐5 ESTIMATED RISKS FROM EXPOSURES TO LA DURING WOODSTOVE ASH REMOVAL
ACTIVITIES
Libby Asbestos Superfund Site

Panel A: Based on Reasonable Maximum Exposure (RME)
                                      +
                           Mean EPC       Exposure       Exposure      Exposure        Time‐
                                                                                                    Cancer       Non‐
Exposure Area*             (PCME LA       Time [ET]     Frequency      Duration      weighting
                                                                                                     Risk      cancer HQ
                             s/cc)         (hrs/d)      [EF] (d/yr)    [ED] (yrs)   Factor [TWF]
Within OU3 Boundary           0.038          0.25           48             52          0.0010        7E‐06           0.4
Outside OU3 Boundary         0.0079          0.25           48             52          0.0010        1E‐06           0.09
Outside NPL Boundary         0.0029          0.25           48             52          0.0010        5E‐07           0.03

Panel B: Based on Central Tendency Exposure (CTE)
                                      +
                           Mean EPC       Exposure       Exposure      Exposure        Time‐
                                                                                                    Cancer       Non‐
Exposure Area*             (PCME LA       Time [ET]     Frequency      Duration      weighting
                                                                                                     Risk      cancer HQ
                             s/cc)         (hrs/d)      [EF] (d/yr)    [ED] (yrs)   Factor [TWF]
Within OU3 Boundary           0.038          0.25           24             22          0.00022       1E‐06            0.1
Outside OU3 Boundary         0.0079          0.25           24             22          0.00022       3E‐07            0.02
Outside NPL Boundary         0.0029          0.25           24             22          0.00022       1E‐07           0.007

+
 Concentrations have been adjusted to account for preparation method (i.e., indirect prep adjustment factor of 2.5
applied)

*Exposure Areas:
  Within OU3 Boundary: includes ABS Areas A, C, D, E, F, H, and "Near Mine" (aka Area 1)
  Outside OU3 Boundary: includes ABS Areas B, G, I and "Near Flower Creek"
  Outside NPL Boundary: includes "Near Bear Creek"

Notes:
EPC = exposure point concentration
HQ = hazard quotient
LA = Libby amphibole asbestos
PCME = phase contrast microscopy equivalent
s/cc = structures per cubic centimeter
               Case 01-01139-AMC                    Doc 33111-21            Filed 08/26/19             Page 49 of 67


TABLE 3‐6 ESTIMATED RISKS FROM EXPOSURES TO LA DURING WOODSTOVE ASH REMOVAL ACTIVITIES ‐
STRATIFIED BY ABS AREA
Libby Asbestos Superfund Site

                                                                                       Based on RME Parameters
                                                       +
                                           Mean EPC
Exposure Area*            ABS Area                         Exposure       Exposure        Exposure        Time‐
                                            (PCME LA                                                                            Non‐
                                                           Time [ET]     Frequency        Duration      weighting Cancer Risk
                                              s/cc)                                                                           cancer HQ
                                                            (hrs/d)      [EF] (d/yr)      [ED] (yrs)   Factor [TWF]

                    Near Mine (Area 1)         0.14           0.25           48              52          0.0010        2E‐05      2
                    Area A                    0.029           0.25           48              52          0.0010        5E‐06     0.3
                    Area C                    0.032           0.25           48              52          0.0010        6E‐06     0.4
     Within OU3
                    Area D                    0.015           0.25           48              52          0.0010        3E‐06     0.2
     Boundary
                    Area E                    0.038           0.25           48              52          0.0010        7E‐06     0.4
                    Area F                    0.0057          0.25           48              52          0.0010        1E‐06     0.06
                    Area H                    0.0084          0.25           48              52          0.0010        1E‐06     0.09
                    Area B                    0.015           0.25           48              52          0.0010        3E‐06     0.2
    Outside OU3     Area G                      0             0.25           48              52          0.0010       0E+00       0
     Boundary       Area I                    0.0090          0.25           48              52          0.0010        2E‐06     0.1
                    Near Flower Creek         0.0074          0.25           48              52          0.0010        1E‐06     0.08
     Outside NPL
                    Near Bear Creek           0.0029          0.25           48              52          0.0010        5E‐07     0.03
      Boundary

+
    Concentrations have been adjusted to account for preparation method (i.e., indirect prep adjustment factor of 2.5 applied)

                    Original ABS areas evaluated in the Site‐wide HHRA (EPA 2015).
                    HQ > 1

*Exposure Areas:
  Within OU3 Boundary: includes ABS Areas A, C, D, E, F, H, and "Near Mine" (aka Area 1)
  Outside OU3 Boundary: includes ABS Areas B, G, I and "Near Flower Creek"
  Outside NPL Boundary: includes "Near Bear Creek"

Notes:
EPC = exposure point concentration
HQ = hazard quotient
LA = Libby amphibole asbestos
PCME = phase contrast microscopy equivalent
s/cc = structures per cubic centimeter
                                               Case 01-01139-AMC                   Doc 33111-21            Filed 08/26/19         Page 50 of 67


TABLE 4‐1 ESTIMATED RISKS FOR OU3‐RELATED EXPOSURES AS PRESENTED IN THE SITE‐WIDE HHRA
Libby Asbestos Superfund Site

                                                                                         EPC                         Based on RME Parameters
  Receptor                                                                            Mean Air        ET        EF
                                Exposure Scenario                Exposure Area*                                             ED              Cancer   Non‐cancer
 Population                                                                          Conc. (PCME   (hours/    (days/                TWF
                                                                                                                         (years)              Risk      HQ
                                                                                      LA s/cc)+      day)      year)
    Mine         ATV‐riding on the mine                      Mine (on/off‐road)         0.014         4         10          52     0.0034    8E‐06      0.5
 Trespasser      Rockhound                                   Disturbed mine area        0.14         6          3         52      0.0015    4E‐05        2
                                                             Rainy Creek               0.0093        3.6       20         52      0.0061    1E‐05       0.6
                                                             Forest, near              0.00050       8         50         52      0.034     3E‐06       0.2
                 Hiking
                                                             Forest, intermed.         0.00065       8         50         52      0.034     4E‐06       0.2
                                                             Forest, far               0.00023       8         50         52      0.034     1E‐06       0.09
                                                             Forest, near              0.0014        4         50         52      0.017     4E‐06       0.3
                 ATV‐riding in the forest                    Forest, intermed.         0.00050       4         50         52      0.017     1E‐06       0.09
Recreational                                                 Forest, far               0.00022       4         50         52      0.017     6E‐07       0.04
  Visitor                                                    Forest, near              0.0024        2         50         52      0.0085    3E‐06       0.2
                 Campfire building/burning                   Forest, intermed.         0.0022        2         50         52      0.0085    3E‐06       0.2
                                                             Forest, far               0.00046       2         50         52      0.0085    7E‐07       0.04
                                                             Forest, near                ‐‐‐         ‐‐‐       ‐‐‐        ‐‐‐       ‐‐‐      ‐‐‐         ‐‐‐
                 Driving on forest roads                     Forest, intermed.         0.00013       3         50         52      0.013     3E‐07       0.02
                                                             Forest, far                  0          3         50         52      0.013     0E+00        0
                 Fishing/boating                             Kootenai River               0          8         60         52      0.041     0E+00        0
                                                             Forest, near                ‐‐‐         ‐‐‐       ‐‐‐        ‐‐‐       ‐‐‐      ‐‐‐         ‐‐‐
                 Forest management (Road maintenance, tree
                                                             Forest, intermed.         0.00032       8         30         10      0.0039    2E‐07       0.01
                 thinning, forest surveying)
  Outdoor                                                    Forest, far               0.00020       8         30         10      0.0039    1E‐07      0.009
   Worker     Building slashpile                             ~1 mile from mine          0.12         8         10         10      0.0013    3E‐05        2
(USFS worker) During slashpile burn (personal air)           ~1 mile from mine          0.011        4         10         10     0.00065    1E‐06       0.08
                 During slashpile burn dry mop‐up            ~1 mile from mine          0.13         2         10         10     0.00033    7E‐06       0.5
                 During slashpile burn wet mop‐up            ~1 mile from mine          0.068        2         10         10     0.00033    4E‐06       0.2
                                                             Forest, near                ‐‐‐         ‐‐‐        ‐‐‐       ‐‐‐       ‐‐‐      ‐‐‐         ‐‐‐
                                                             Forest, intermed.         0.0069        10        14         10      0.0023    3E‐06       0.2
                 Cutting firelines by hand
                                                             Forest, far               0.0045        10        14         10      0.0023    2E‐06       0.1
                                                             Forest, NPL boundary      0.00017       10        14         10      0.0023    7E‐08      0.004
                                                             Forest, near                ‐‐‐         ‐‐‐        ‐‐‐       ‐‐‐       ‐‐‐      ‐‐‐         ‐‐‐
   Outdoor
                 Cutting firelines with heavy machinery      Forest, intermed.         0.0025        10        14         10      0.0023    1E‐06       0.06
    Worker
 (firefighter)                                               Forest, far               0.0016        10        14         10      0.0023    6E‐07       0.04
                 During understory burn                      ~1 mile from mine          0.078        3          7         25     0.00086    1E‐05       0.7
                 During understory burn dry mop‐up           ~1 mile from mine          0.75         2          7         25     0.00057    7E‐05        5
                 During understory burn wet mop‐up           ~1 mile from mine          0.18         2          7         25     0.00057    2E‐05        1
                 Ground‐based firefighter activities         Souse Gulch               0.00031       15        39         25      0.024     1E‐06       0.08
                 Air‐based wildfire suppression              Souse Gulch                  0          15        39         25      0.024     0E+00        0




                                                                                                                                                                  Page 1 of 2
                                                Case 01-01139-AMC                     Doc 33111-21                 Filed 08/26/19           Page 51 of 67


                                                                                               EPC                             Based on RME Parameters
     Receptor                                                                               Mean Air          ET          EF
                                Exposure Scenario                   Exposure Area*                                                    ED              Cancer       Non‐cancer
    Population                                                                             Conc. (PCME     (hours/      (days/                TWF
                                                                                                                                   (years)              Risk          HQ
                                                                                            LA s/cc)+        day)        year)
                 Hand‐felling trees                             ~1 mile from mine            0.0034           8           24           6     0.0019    1E‐06          0.07
                 Hooking/skidding, processing timber            ~1 mile from mine             0.10           10           24        12      0.0047     8E‐05           5
                 Mechanical Processing                          ~1 mile from mine            0.0015          10           24        12      0.0047     1E‐06          0.08
                Site restoration                                ~1 mile from mine             0.032          10           24        12      0.0047     3E‐05           2
      Outdoor   Simulated milling (chipping)                    ~1 mile from mine            0.0068          10           24        12      0.0047     5E‐06          0.4
       Worker
                Hand Felling                                    ~4 miles from mine           0.0022           8           24         6      0.0019     7E‐07          0.05
    (commercial
       logger)  Skidding/Hooking                                ~4 miles from mine           0.00065         10           24        12      0.0047     5E‐07          0.03
                Mechanical Processing                           ~4 miles from mine              0            10           24        12      0.0047     0E+00           0
                 Cutting slabs (pre‐milling)                    ~4 miles from mine              0            10           24        12      0.0047     0E+00           0
                 Simulated milling (chipping)                   ~4 miles from mine              0            10           24        12      0.0047     0E+00           0
                 Site Restoration                               ~4 miles from mine           0.0040          10           24        12      0.0047     3E‐06          0.2
                                                                Forest, near                   ‐‐‐           ‐‐‐          ‐‐‐       ‐‐‐       ‐‐‐        ‐‐‐           ‐‐‐
                 Wood harvesting (Felling trees, de‐limbing,
                                                                Forest, intermed.            0.0011          10           15        40      0.0098     2E‐06          0.1
                 cutting, stacking firewood)
                                                                Forest, far                  0.00014         10           15        40      0.0098     2E‐07          0.01
                                                                ~1 mile from mine             0.14          0.25          48        52      0.0010     2E‐05           2
                 Emptying woodstove ash after burning
     Resident                                                   Flower Creek                 0.0074         0.25          48        52      0.0010     1E‐06          0.08
                 firewood
                                                                Bear Breek                   0.0029         0.25          48        52      0.0010     5E‐07          0.03
                 Downwind of understory burn                    ~1 mile from mine            0.00052         24            8        52       0.016     1E‐06          0.09
                 Dowwind of slashpile burn                      ~1 mile from mine            0.00047         24            8        52       0.016     1E‐06          0.09
                 Downwind stations during wildfire              Souse Gulch                     0            24            8        52       0.016     0E+00           0
Source: Panel A of Table 6‐17, Table 8‐5, and Table 8‐6 in the Site‐wide HHRA (EPA 2015)
                 HQ > 1
+
  Concentrations have been adjusted to account for preparation method (i.e., indirect prep adjustment factor of 2.5 applied)
‐‐‐ = No ABS air samples have been collected within two miles from the mine for this scenario
*Distances from the mine are defined as follows:
 Forest, near: within two miles from the mine
 Forest, intermed.: between two and six miles from the mine
 Forest, far: greater than or equal to six miles from the mine
 Forest, NPL boundary: locations along the NPL boundary evaluated in the Nature & Extent Forest study

Notes:
ATV ‐ all terrain vehicle                                       EPC ‐ exposure point concentration                   OU ‐ operable unit
Conc. ‐ concentration                                           ET ‐ exposure time                                   PCME ‐ phase contrast microscopy equivalent
CTE ‐ central tendency exposure                                 HQ ‐ hazard quotient                                 RME ‐ reasonable maximum exposure
ED ‐ exposure duration                                          LA ‐ Libby amphibole asbestos                        s/cc ‐ structures per cubic centimeter
EF ‐ exposure frequency                                         NPL ‐ National Priorities List                       TWF ‐ time‐weighting factor




                                                                                                                                                                                Page 2 of 2
            Case 01-01139-AMC              Doc 33111-21          Filed 08/26/19           Page 52 of 67


TABLE 4‐2 SUMMARY STATISTICS FOR ABS AIR SAMPLES COLLECTED DURING
HOOKING/SKIDDING ACTIVITIES
Libby Asbestos Superfund Site

Panel A: Summary Statistics for each ABS Area
                                                     N Samples                          +       Mean
                                                               PCME LA Air Conc. (s/cc)
     Exposure                           N Samples       with                                  Achieved
                       ABS Area
      Area*                             Collected    Detected                                 Sensitivity
                                                                 Mean       Maximum                 ‐1
                                                      PCME LA                                    (cc )
                ~1 mile from mine
                                             5           5           0.10          0.16         0.010
                (Area 1)
                Area A                       5           1         0.00075        0.0038        0.0038
    Within OU3 Area C                        5           4          0.044          0.12         0.0073
     Boundary Area D                         5           3          0.015          0.037        0.0067
                Area E                       5           5          0.038          0.080        0.0037
                Area F                       5           1         0.0011         0.0038        0.0060
                Area H                       5           5          0.023          0.067        0.0045
    Outside OU3 Area B                       5           0            0              0          0.0038
     Boundary Area G                         5           2         0.0030         0.0075        0.0075
    Outside NPL ~4 miles from mine
                                             4           1         0.00065        0.0026        0.0063
     Boundary (Area 2)
                 Original ABS areas evaluated in the Site‐wide HHRA (EPA 2015).

Panel B: Summary Statistics for each Exposure Area
                                                     N Samples                                  Mean
                                                               PCME LA Air Conc. (s/cc)+
                                        N Samples       with                                  Achieved
            Exposure Area*
                                        Collected    Detected                                 Sensitivity
                                                                 Mean       Maximum                 ‐1
                                                      PCME LA                                    (cc )
         Within OU3 Boundary                35           24         0.032          0.16         0.0060
         Outside OU3 Boundary               10           2         0.0015         0.0075        0.0056
         Outside NPL Boundary                4           1         0.00065        0.0026        0.0063

+
  Concentrations have been adjusted to account for preparation method (i.e., indirect prep adjustment
factor of 2.5 applied)


*Exposure Areas:
  Within OU3 Boundary: includes ABS Areas A, C, D, E, F, H, and logging area ~1 mi. from mine (aka Area 1)
  Outside OU3 Boundary: includes ABS Areas B and G
  Outside NPL Boundary: includes logging area ~4 mi. from mine (aka Area 2)

Notes:
ABS ‐ activity‐based sampling
    ‐1
cc ‐ per cubic centimeter
Conc. ‐ concentration
LA ‐ Libby amphibole asbestos
N ‐ number
ND ‐ non‐detect
PCME ‐ phase contrast microscopy equivalent
s/cc ‐ structures per cubic centimeter
                    Case 01-01139-AMC                   Doc 33111-21           Filed 08/26/19           Page 53 of 67


TABLE 4‐3 ESTIMATED RISKS FROM EXPOSURES TO LA DURING HOOKING/SKIDDING ACTIVITIES
Libby Asbestos Superfund Site

Panel A: Based on Reasonable Maximum Exposure (RME)
                                           +
                                Mean EPC        Exposure       Exposure       Exposure      Time‐
                                                                                                                Non‐cancer
Exposure Area*                  (PCME LA        Time [ET]     Frequency     Duration [ED] weighting Cancer Risk
                                                                                                                   HQ
                                  s/cc)          (hrs/d)      [EF] (d/yr)       (yrs)    Factor [TWF]
Within OU3 Boundary               0.032            10             24             12          0.0047        3E‐05          2
Outside OU3 Boundary             0.0015            10             24             12          0.0047        1E‐06        0.08
Outside NPL Boundary             0.00065           10             24             12          0.0047        5E‐07        0.03

Panel B: Based on Central Tendency Exposure (CTE)
                                           +
                                Mean EPC        Exposure       Exposure       Exposure      Time‐
                                                                                                                Non‐cancer
Exposure Area*                  (PCME LA        Time [ET]     Frequency     Duration [ED] weighting Cancer Risk
                                                                                                                   HQ
                                  s/cc)          (hrs/d)      [EF] (d/yr)       (yrs)    Factor [TWF]
Within OU3 Boundary               0.032             8             8              12          0.0013        7E‐06         0.5
Outside OU3 Boundary             0.0015             8             8              12          0.0013        3E‐07         0.02
Outside NPL Boundary             0.00065            8             8              12          0.0013        1E‐07        0.009

+
    Concentrations have been adjusted to account for preparation method (i.e., indirect prep adjustment factor of 2.5 applied)



                              HQ > 1

*Exposure Areas:
  Within OU3 Boundary: includes ABS Areas A, C, D, E, F, H, and logging area ~1 mi. from mine (aka Area 1)
  Outside OU3 Boundary: includes ABS Areas B and G
  Outside NPL Boundary: includes logging area ~4 mi. from mine (aka Area 2)

Notes:
EPC = exposure point concentration
HQ = hazard quotient
LA = Libby amphibole asbestos
PCME = phase contrast microscopy equivalent
s/cc = structures per cubic centimeter
                     Case 01-01139-AMC                   Doc 33111-21             Filed 08/26/19               Page 54 of 67


TABLE 4‐4 ESTIMATED RISKS FROM EXPOSURES TO LA DURING HOOKING/SKIDDING ACTIVITIES ‐ STRATIFIED BY ABS
AREA
Libby Asbestos Superfund Site

                                                                                               Based on RME Parameters
                                                               +
                                                    Mean EPC
Exposure Area*                ABS Area                             Exposure       Exposure        Exposure        Time‐
                                                    (PCME LA                                                                          Non‐cancer
                                                                   Time [ET]     Frequency        Duration      weighting Cancer Risk
                                                      s/cc)                                                                              HQ
                                                                    (hrs/d)      [EF] (d/yr)      [ED] (yrs)   Factor [TWF]

                    ~1 mile from mine (Area 1)         0.10            10             24             12          0.0047          8E‐05    5
                    Area A                           0.00075           10             24             12          0.0047          6E‐07   0.04
                    Area C                             0.044           10             24             12          0.0047          4E‐05    2
     Within OU3
                    Area D                             0.015           10             24             12          0.0047          1E‐05   0.8
     Boundary
                    Area E                             0.038           10             24             12          0.0047          3E‐05    2
                    Area F                            0.0011           10             24             12          0.0047          9E‐07   0.06
                    Area H                             0.023           10             24             12          0.0047          2E‐05    1
    Outside OU3     Area B                               0             10             24             12          0.0047          0E+00    0
     Boundary       Area G                            0.0030           10             24             12          0.0047          2E‐06   0.2
    Outside NPL
                    ~4 miles from mine (Area 2)      0.00065           10             24             12          0.0047          5E‐07   0.03
     Boundary

+
    Concentrations have been adjusted to account for preparation method (i.e., indirect prep adjustment factor of 2.5 applied)

                    Original ABS areas evaluated in the Site‐wide HHRA (EPA 2015).
                    HQ > 1

*Exposure Areas:
 Within OU3 Boundary: includes ABS Areas A, C, D, E, F, H, and logging area ~1 mi. from mine (aka Area 1)
 Outside OU3 Boundary: includes ABS Areas B and G
 Outside NPL Boundary: includes logging area ~4 mi. from mine (aka Area 2)

Notes:
EPC = exposure point concentration
HQ = hazard quotient
LA = Libby amphibole asbestos
PCME = phase contrast microscopy equivalent
s/cc = structures per cubic centimeter
Case 01-01139-AMC   Doc 33111-21   Filed 08/26/19   Page 55 of 67
   Case 01-01139-AMC   Doc 33111-21   Filed 08/26/19   Page 56 of 67




Appendices
Case 01-01139-AMC   Doc 33111-21   Filed 08/26/19   Page 57 of 67
Case 01-01139-AMC    Doc 33111-21      Filed 08/26/19    Page 58 of 67



      ADDENDUM: SITE‐WIDE HUMAN HEALTH RISK ASSESSMENT
                  Libby Asbestos Superfund Site




                          APPENDIX A

                DETAILED DATA FOR
       OU3 INVESTIGATIONS CONDUCTED IN 2016

          [see also attached file “AppA_DetailedData.xlsx”]
Case 01-01139-AMC   Doc 33111-21   Filed 08/26/19   Page 59 of 67
                           Case 01-01139-AMC                                     Doc 33111-21                          Filed 08/26/19                            Page 60 of 67

APPENDIX A1
SUMMARY OF ASBESTOS RESULTS FOR THE WOODSTOVE ASH ABS
Libby Asbestos Superfund Site ‐ Operable Unit 3

                                                          Index ID                      Sample                                       PCME LA                                Pooled PCME LA
                                                                         Sample                                                                                                                       Mean PCME
Distance from                         Sample        High           Low                    Air      Preparation   GOs
              ABS Area      Event                                        Duration                                       Sensitivity     N               Conc.     Sensitivity     N          Conc.     LA Conc.
    Mine                               Date        Volume        Volume                 Volume       Method    Examined
                                                                          (min)
                                                                                          (L)                             (cc‐1)    Structures          (s/cc)      (cc‐1)    Structures     (s/cc)     (s/cc)
                                                    Filter        Filter
                                     9/7/2016     WH‐00012 WH‐00013         6             24          Direct        88          0.018         1         0.018
                               1                                                                                                                                   0.0089         4          0.035
                                     9/7/2016     WH‐00015 WH‐00016         5             20          Direct        105         0.018         3         0.053
                                     9/9/2016     WH‐00054 WH‐00055         5             20          Direct        105         0.018         3         0.053
                 Area A        2                                                                                                                                   0.0088         4          0.035      0.029
                                     9/9/2016     WH‐00056 WH‐00057         5             20          Direct        108         0.017         1         0.017
                                     9/12/2016    WH‐00236 WH‐00237         5             10          Direct        107         0.034         1         0.034
                               3                                                                                                                                    0.017         1          0.017
                                     9/12/2016    WH‐00238 WH‐00239         5             10          Direct        108         0.035         0           0
                                     9/9/2016     WH‐00063 WH‐00064         5             20          Direct        105         0.018         2         0.036
                               1                                                                                                                                   0.0088         3          0.026
                                     9/9/2016     WH‐00066 WH‐00067         5             20          Direct        108         0.017         1         0.017
Within 2 miles                       9/12/2016    WH‐00247 WH‐00248         5             10          Direct        108         0.033         0           0
                 Area C        2                                                                                                                                    0.017         0            0        0.032
 of the mine                         9/12/2016    WH‐00249 WH‐00250         5             10          Direct        84          0.034         0           0
                                     9/14/2016    WH‐00300 WH‐00301         5             10          Direct        84          0.035         3         0.10
                               3                                                                                                                                    0.017         4          0.069
                                     9/14/2016    WH‐00317 WH‐00318         5             10          Direct        84          0.035         1         0.035
                                     9/7/2016     WH‐00023 WH‐00024         5             20          Direct        110         0.017         0           0
                               1                                                                                                                                   0.0087         2          0.017
                                     9/7/2016     WH‐00025 WH‐00026         5             20          Direct        104         0.018         2         0.036
                                     9/9/2016     WH‐00071 WH‐00072         5             20          Direct        108         0.017         1         0.017
                 Area D        2                                                                                                                                    0.011         1          0.011      0.015
                                     9/9/2016     WH‐00073 WH‐00074         5             10          Direct        110         0.034         0           0
                                     9/12/2016    WH‐00252 WH‐00253         5             10          Direct        86          0.033         0           0
                               3                                                                                                                                    0.017         1          0.017
                                     9/12/2016    WH‐00254 WH‐00255         5             10          Direct        84          0.034         1         0.034
                                     9/7/2016     WH‐00018 WH‐00019         5             20          Direct        109         0.017         0           0
                               1                                                                                                                                    0.011         1          0.011
                                     9/7/2016     WH‐00020 WH‐00021         5             10          Direct        110         0.034         1         0.034
                                     9/9/2016     WH‐00059 WH‐00060         5             10          Direct        108         0.034         0           0
                 Area B        2                                                                                                                                    0.017         1          0.017      0.015
                                     9/9/2016     WH‐00061 WH‐00062         5             10          Direct        109         0.034         1         0.034
                                     9/12/2016    WH‐00242 WH‐00243         5             10          Direct        108         0.035         1         0.035
                               3                                                                                                                                    0.017         1          0.017
                                     9/12/2016    WH‐00244 WH‐00245         5             10          Direct        108         0.035         0           0
                                     9/7/2016     WH‐00028 WH‐00029         5             10          Direct        108         0.035         0           0
                               1                                                                                                                                    0.017         6           0.10
                                     9/7/2016     WH‐00030 WH‐00031         5             10          Direct        107         0.034         6         0.20
                                     9/9/2016     WH‐00076 WH‐00077         5             20          Direct        106         0.018         1         0.018
                 Area E        2                                                                                                                                    0.012         1          0.012      0.038
                                     9/9/2016     WH‐00078 WH‐00079         5             10          Direct        108         0.035         0           0
                                     9/12/2016    WH‐00257 WH‐00258         5             10          Direct        84          0.034         0           0
                               3                                                                                                                                    0.017         0            0
                                     9/12/2016    WH‐00259 WH‐00260         5             10          Direct        85          0.034         0           0
                                     9/7/2016     WH‐00033 WH‐00034         5             20          Direct        105         0.018         0           0
                               1                                                                                                                                    0.012         0            0
                                     9/7/2016     WH‐00035 WH‐00036         5             10          Direct        108         0.035         0           0
                                     9/9/2016     WH‐00081 WH‐00082         5             10          Direct        110         0.034         1         0.034
                 Area F        2                                                                                                                                    0.017         1          0.017      0.0057
                                     9/9/2016     WH‐00083 WH‐00084         5             10          Direct        108         0.035         0           0
                                     9/12/2016    WH‐00263 WH‐00264         5             10          Direct        84          0.035         0           0
Between 2‐6                    3                                                                                                                                    0.017         0            0
                                     9/12/2016    WH‐00265 WH‐00266         5             10          Direct        84          0.035         0           0
 miles from
 the mine                            9/7/2016     WH‐00038 WH‐00039         5             20          Direct        105         0.018         0           0
                               1                                                                                                                                    0.012         0            0
                                     9/7/2016     WH‐00040 WH‐00041         5             10          Direct        108         0.035         0           0
                                     9/9/2016     WH‐00086 WH‐00087         5             10          Direct        108         0.035         0           0
                 Area G        2                                                                                                                                    0.017         0            0          0
                                     9/9/2016     WH‐00088 WH‐00089         5             10          Direct        108         0.034         0           0
                                     9/12/2016    WH‐00268 WH‐00269         5             10          Direct        84          0.035         0           0
                               3                                                                                                                                    0.017         0            0
                                     9/12/2016    WH‐00270 WH‐00271         5             10          Direct        84          0.035         0           0
                                     9/7/2016     WH‐00044 WH‐00045         5             20          Direct        110         0.017         1         0.017
                               1                                                                                                                                   0.0086         1          0.0086
                                     9/7/2016     WH‐00046 WH‐00047         5             20          Direct        108         0.017         0           0
                                     9/9/2016     WH‐00091 WH‐00092         5             10          Direct        112         0.033         0           0
                 Area H        2                                                                                                                                    0.017         1          0.017      0.0084
                                     9/9/2016     WH‐00093 WH‐00094         5             10          Direct        114         0.033         1         0.033
                                     9/12/2016    WH‐00273 WH‐00274         5             10          Direct        84          0.035         0           0
                               3                                                                                                                                    0.017         0            0
                                     9/12/2016    WH‐00275 WH‐00276         5             10          Direct        84          0.035         0           0
                                     9/7/2016     WH‐00049 WH‐00050         6             24          Direct        104         0.018         0           0
                               1                                                                                                                                   0.0090         3          0.027
                                     9/7/2016     WH‐00051 WH‐00052         5             20          Direct        104         0.018         3         0.054
                                     9/9/2016     WH‐00096 WH‐00097         5             10          Direct        108         0.035         0           0
                  Area I       2                                                                                                                                    0.017         0            0        0.0090
                                     9/9/2016     WH‐00098 WH‐00099         5             10          Direct        84          0.035         0           0
                                     9/12/2016    WH‐00278 WH‐00279         5             10          Direct        84          0.034         0           0
                               3                                                                                                                                    0.017         0            0
                                     9/12/2016    WH‐00280 WH‐00281         5             10          Direct        84          0.035         0           0

Notes:
                filter analyzed
Filters were prepared and analyzed in basic accordance with TEM ISO 10312:1995(E) (ISO 1995), with all applicable Libby site‐specific laboratory modifications.

ABS = activity‐based sampling                                 LA = Libby amphibole asbestos
cc‐1 = per cubic centimeter of air                            min = minute
Conc. = concentration                                         N = number
GO = grid opening                                             PCME = phase contrast microscopy ‐ equivalent
ID = identification                                           s/cc = structures per cubic centimeter
ISO = International Organization for Standardization          TEM = transmission electron microscopy
L = liter
                          Case 01-01139-AMC                                 Doc 33111-21                           Filed 08/26/19                   Page 61 of 67


APPENDIX A2
SUMMARY OF ASBESTOS RESULTS FOR THE HOOKING/SKIDDING ABS
Libby Asbestos Superfund Site ‐ Operable Unit 3

                                                       Index ID                       Sample                                                   PCME LA                          Pooled PCME LA
                                                                          Sample
  Distance                   Sample                                                     Air       Preparation        GOs                                           Indirect‐              Indirect‐
 from Mine
               ABS Area
                              Date
                                         High Volume        Low Volume    Duration
                                                                                      Volume        Method         Examined
                                                                                                                            Sensitivity     N       Conc. [a]                Sensitivity
                                                                                                                                 ‐1                               Adj. Conc.       ‐1    Adj. Conc.
                                            Filter             Filter      (min)                                              (cc )     Structures   (s/cc)                     (cc )
                                                                                        (L)                                                                          (s/cc)                 (s/cc)
                                        WH‐00325     WH‐00326                 30        120          Direct           67        0.0037         0            0           0
                                        WH‐00327     WH‐00328                 30        120          Direct           66        0.0038         1        0.0038      0.0038
                Area A     9/15/2016    WH‐00330     WH‐00331                 30        120          Direct           67        0.0037         0            0           0     0.00075      0.00075
                                        WH‐00332     WH‐00333                 30        120          Direct           66        0.0038         0            0           0
                                        WH‐00334 [b] WH‐00335                 30        120          Direct           67        0.0037         0            0           0
                                        WH‐00136     WH‐00137                 30        119          Direct           65        0.0038         0            0           0
 Within 2                               WH‐00139     WH‐00140                 30        120          Direct           65        0.0038         9         0.034       0.034
miles of the    Area C     8/31/2016    WH‐00141     WH‐00142                 30        120     Indirect ‐ Ashed     262        0.0073        22          0.16       0.064     0.0012        0.044
   mine                                 WH‐00143     WH‐00144                 30        121     Indirect ‐ Ashed     194        0.0097        25          0.24       0.097
                                        WH‐00145     WH‐00146                 30        120     Indirect ‐ Ashed     157         0.012        25          0.30        0.12
                                        WH‐00224     WH‐00225                 30        118          Direct           84        0.0038         0            0           0
                                        WH‐00227     WH‐00228                 30         62          Direct           84        0.0073         3         0.022       0.022
                Area D     9/10/2016    WH‐00229     WH‐00230                 30         60          Direct           84        0.0075         4         0.030       0.030     0.0012        0.015
                                        WH‐00231     WH‐00232                 30         60          Direct           84        0.0075         5         0.037       0.037
                                        WH‐00233     WH‐00234                 30         60          Direct           84        0.0075         0            0           0
                                        WH‐00306     WH‐00307                 30        120          Direct           66        0.0038         0            0           0
                                        WH‐00309     WH‐00310                 30        120          Direct           66        0.0038         0            0           0
                Area B     9/14/2016    WH‐00311     WH‐00312                 30        120          Direct           66        0.0038         0            0           0     0.00076          0
                                        WH‐00313     WH‐00314                 30        120          Direct           66        0.0038         0            0           0
                                        WH‐00315     WH‐00316                 30        120          Direct           66        0.0038         0            0           0
                                        WH‐00340     WH‐00341                 30        120          Direct           84        0.0037         6         0.022       0.022
                                        WH‐00343     WH‐00344                 30        120          Direct           85        0.0037         7         0.026       0.026
                Area E     9/16/2016    WH‐00345     WH‐00346                 30        120          Direct           85        0.0037        10         0.037       0.037    0.00073        0.038
                                        WH‐00347     WH‐00348                 30        120          Direct           85        0.0037         7         0.026       0.026
                                        WH‐00349     WH‐00350                 30        120          Direct           86        0.0036        22         0.080       0.080
                                        WH‐00152     WH‐00153                 30        120          Direct           65        0.0038         0            0           0
Between 2‐6                             WH‐00155     WH‐00156                 30        121     Indirect ‐ Ashed     258        0.0073         0            0           0
 miles from     Area F      9/1/2016    WH‐00157     WH‐00158                 30         60          Direct           67        0.0075         0            0           0      0.0011       0.0011
 the mine                               WH‐00159     WH‐00160                 30        120          Direct           65        0.0038         1        0.0038      0.0038
                                        WH‐00161     WH‐00162                 30         60          Direct           67        0.0075         0            0           0
                                        WH‐00288     WH‐00289                 30         60          Direct           84        0.0075         0            0           0
                                        WH‐00290     WH‐00291                 30         61          Direct           84        0.0073         0            0           0
                Area G     9/13/2016    WH‐00292     WH‐00293                 30         60          Direct           84        0.0075         1        0.0075      0.0075     0.0015       0.0030
                                        WH‐00294     WH‐00295                 30         60          Direct           84        0.0075         0            0           0
                                        WH‐00296     WH‐00297                 30         60          Direct           84        0.0075         1        0.0075      0.0075
                                        WH‐00121     WH‐00122                 30        120          Direct           84        0.0037         3         0.011       0.011
                                        WH‐00124     WH‐00125                 30        120          Direct           84        0.0037         3         0.011       0.011
                Area H     8/30/2016    WH‐00126     WH‐00127                 30        121          Direct           83        0.0037         5         0.019       0.019    0.00083        0.023
                                        WH‐00128     WH‐00129                 30        121          Direct           82        0.0038         8         0.030       0.030
                                        WH‐00130     WH‐00131                 30         60          Direct           84        0.0074         9         0.067       0.067

Notes:
              filter analyzed
[a] Concentrations have not been adjusted for indirect preparation.
[b] This sample contains one or more magnesioriebeckite structures.
Filters were prepared and analyzed in basic accordance with TEM ISO 10312:1995(E) (ISO 1995), with all applicable Libby site‐specific laboratory modifications.

ABS = activity‐based sampling                                         LA = Libby amphibole asbestos
cc‐1 = per cubic centimeter of air                                    min = minute
Conc. = concentration                                                 N = number
GO = grid opening                                                     PCME = phase contrast microscopy ‐ equivalent
ID = identification                                                   s/cc = structures per cubic centimeter
ISO = International Organization for Standardization                  TEM = transmission electron microscopy
L = liter
Case 01-01139-AMC   Doc 33111-21   Filed 08/26/19   Page 62 of 67



      ADDENDUM: SITE‐WIDE HUMAN HEALTH RISK ASSESSMENT
                  Libby Asbestos Superfund Site




                       APPENDIX B

           DATA QUALITY ASSESSMENT FOR
       OU3 INVESTIGATIONS CONDUCTED IN 2016
Case 01-01139-AMC   Doc 33111-21   Filed 08/26/19   Page 63 of 67
           Case 01-01139-AMC             Doc 33111-21          Filed 08/26/19        Page 64 of 67



                                      APPENDIX B
            DATA QUALITY ASSESSMENT FOR OU3 INVESTIGATIONS CONDUCTED IN 2016

Investigations at the Libby Asbestos Superfund Site (Site) have generated a large amount of data on
Libby amphibole asbestos (LA) concentrations in air, which were used in the risk assessment to quantify
potential human exposures and risks. The Site‐wide Human Health Risk Assessment (HHRA) (U.S.
Environmental Protection Agency [EPA] 2015), included a detailed data quality assessment (see
Appendix E of the Site‐wide HHRA) for the datasets used in the risk assessment.

B.1       Quality Assurance Program Overview

As described in Appendix E of the Site‐wide HHRA, key elements of the Site quality assurance (QA)
program include:

         Use of detailed EPA‐approved quality assurance project plans (QAPPs) to guide all sample
          collection, preparation, and analysis efforts
         Use of Site‐specific standard operating (SOPs) for sample collection, preparation, and analysis
         Extensive training of all field and laboratory staff
         Extensive review and checking by senior staff of the work performed by field and laboratory
          personnel
         Periodic internal and external audits of field and laboratory operations
         Iterative modifications to improve methods and document procedures used to address any
          issues or problems identified by field staff, laboratory staff, or data users
         Use of approved QA plans at project laboratories
         Use of electronic data management tools for recording and transferring data which include a
          variety of error checks
         Collection and analysis of a variety of field and laboratory quality control (QC) samples
         Validation and verification of electronic data in the project database

B.2       2016 Activity‐based Sampling Investigation Quality Control Evaluation

A variety of field QC samples and analytical laboratory QC analyses were included as part of the 2016
activity‐based sampling (ABS) investigation. A detailed evaluation of the QC results was performed by
the EPA Quality Assurance Technical Support contractor, CB&I Federal Services, LLC (CB&I). CB&I also
performed a formal data validation for the 2016 ABS investigation. The results of this evaluation are
presented in the Annual QA/QC Summary Report (2016) (CB&I 2017). In brief, CB&I concluded:

         Blank sample (e.g., lot blanks, field blanks, laboratory blanks) results show inadvertent
          contamination of field samples with LA or other forms of asbestos is not of significant concern in
          the field or at the analytical laboratory.

         For transmission electron microscopy (TEM) analysis of air, there is generally high agreement
          (good concordance) for intra‐laboratory analyses. Inter‐laboratory analyses suggest, while
          results are generally acceptable, there are some between‐laboratory differences in structure
          counting and recording methods. However, these differences are not expected to be a large
          source of uncertainty in reported air concentrations.



                                     Addendum: Site‐wide Human Health Risk Assessment, Libby Asbestos Superfund Site
                                                                                              Appendix B, Page B‐1
               Case 01-01139-AMC         Doc 33111-21          Filed 08/26/19        Page 65 of 67



         No results were qualified during the data validation, which supports the conclusion the reported
          air concentrations used in the risk assessment are of high quality.

B.3       Other Data Quality Evaluation Metrics

Three additional data quality evaluation metrics were evaluated for air samples analyzed by TEM to
ensure reported LA concentrations were of adequate quality and reliable to support risk management
decision‐making. This included the confirmation the TEM analysis stopping rules were achieved, a test
of filter loading evenness, and an assessment of indirectly prepared filters. Each of these metrics are
discussed further below.

B.3.1     Confirmation of TEM Analysis Stopping Rules

Specific requirements for the TEM analysis of air samples collected in 2016 are in the governing QAPP,
2016 Woodstove Ash and Hooking/Skidding Activity‐based Sampling Investigation (MWH Americas, Inc.
2016). These requirements include the TEM analysis stopping rules. In general, three alternative
stopping rules were specified for TEM analyses to ensure resulting data are adequate:

          1.       The target analytical sensitivity (TAS) to be achieved
          2.       A maximum number of LA structures to be counted
          3.       A maximum area of filter to be examined

When one of these stopping rules is met, the TEM analyst can stop counting grid openings and the
analysis is complete.

Target Analytical Sensitivity. The TAS was determined for the ABS investigation based on a back‐
calculated risk‐based concentration (RBC), which was specific to the receptor and exposure scenario, to
ensure the resulting achieved analytical sensitivities would be adequate to support Site‐specific risk
estimates and decision‐making. For the 2016 hooking/skidding ABS samples, 24 of the 40 (60%)
individual air filter analyses achieved the TAS of 0.0038 per cubic centimeters of air (cc‐1). For the 2016
woodstove ash ABS samples, 17 of the 54 (31%) individual air filter analyses achieved the TAS of 0.018
cc‐1. However, the pooled achieved sensitivity (combined across multiple air filters from the same ABS
area) achieved the TAS for all ABS areas for both scenarios (see Appendix A1 and Appendix A2).

Maximum Number of LA Structures. For filters having high asbestos loading, reliable estimates of
concentration may be achieved before achieving the TAS. This is because the uncertainty around a TEM
estimate of asbestos concentration in a sample is a function of the number of structures observed during
the analysis. For the 2016 ABS investigation, the maximum number of LA structures was 25 phase
contrast microscopy‐equivalent1 (PCME) LA structures (meaning the analysis could stop if 25 PCME LA
structures were recorded regardless of the achieved sensitivity). Only 2 hooking/skidding ABS air
analyses (both from Area C) stopped because they achieved the maximum number of PCME LA
structures stopping rule (see Appendix A2). Typically, most samples had fewer than 10 PCME LA
structures. Because of this, the exposure estimates used in the risk assessment are uncertain due
Poisson counting error (analytical uncertainty) as well as sampling variability.



1   See Section 2.1.3 of the Site‐wide HHRA Addendum for a discussion of PCME.

                                     Addendum: Site‐wide Human Health Risk Assessment, Libby Asbestos Superfund Site
                                                                                              Appendix B, Page B‐2
           Case 01-01139-AMC              Doc 33111-21          Filed 08/26/19        Page 66 of 67



Maximum Filter Area to be Examined. The number of grid openings that must be examined during a TEM
analysis of an air sample depends upon the TAS, the air sample volume, and – if an indirect preparation
was necessary – the dilution needed during the indirect preparation (i.e., f‐factor). Depending upon
these inputs, the number of grid openings that would need to be examined to achieve the TAS may
become excessive. For the 2016 ABS investigation, the maximum filter area stopping rule was as follows:

    ABS Scenario                Maximum Filter Area Stopping Rule
    Hooking/Skidding ABS        Direct preparation: 0.85 mm2 (about 85 grid openings2)
                                Indirect preparation: 3.35 mm2 (about 335 grid openings)
    Woodstove Ash ABS           Direct preparation: 1.1 mm2 (about 110 grid openings)
                                Indirect preparation: 4.4 mm2 (about 440 grid openings)
ABS = activity‐based sampling
mm2 = square millimeters

For the hooking/skidding ABS air analyses, 14 of the 40 (35%) analyses met the maximum filter area
stopping rule. For the woodstove ash ABS air analyses, 37 of the 54 (69%) analyses met the maximum
filter area stopping rule. Analyses stopped due to the maximum filter area stopping rule have the largest
uncertainty relative to the other stopping rules described above. If desired, supplemental TEM analysis
(i.e., examination of additional grid openings using the archived ABS air filters) could be performed for
these datasets to reduce uncertainties. However, as noted above, the pooled achieved sensitivity
(combined across multiple air filters from the same ABS area) achieved the TAS for all ABS areas for
both scenarios, so additional analysis is not likely to be necessary to support risk‐based decision‐
making.

B.3.2    Evenness of Air Filter Loading

An analysis of an air filter by TEM assumes the filter is evenly loaded (i.e., fibers are distributed at
random across the filter). The assessment of filter loading evenness is evaluated using a Chi‐square
(CHISQ) test, as described in Annex F2 of the International Organization for Standardization (ISO)
Method 10312:1995(E). If a filter fails the CHISQ test for evenness, the reported result may not be
representative of the true concentration in the sample, and the results should be given low confidence.
All the 2016 ABS air samples passed the CHISQ test (i.e., p value ≥ 0.001). Therefore, it is concluded
uneven filter loading is not of significant concern and is not a source of uncertainty for air samples used
in the risk assessment.

B.3.3    Indirect Preparation of Air Filters

If an ABS air filter was deemed to be overloaded, or if loose material was noted in the air cassette or
adhering to the cowl, the filter was prepared indirectly (with ashing) in accordance with the indirect
filter preparation procedures in Libby‐specific SOP EPA‐LIBBY‐08. For chrysotile asbestos, indirect
preparation tends to increase structure counts due to dispersion of bundles and clusters; however, the
effects of indirect preparation on amphibole asbestos are generally much smaller, usually only
increasing concentrations by a factor of 2‐3 (Goldade and O’Brien 2014).



2
 Assuming a grid opening area of 0.01 mm2. The actual number of grid openings will depend upon the grid opening
area, which may vary by laboratory.

                                      Addendum: Site‐wide Human Health Risk Assessment, Libby Asbestos Superfund Site
                                                                                               Appendix B, Page B‐3
          Case 01-01139-AMC            Doc 33111-21          Filed 08/26/19        Page 67 of 67



There were no woodstove ash ABS air samples which required indirect preparation. Only 4 of 40
hooking/skidding ABS air samples required indirect preparation (3 samples from ABS Area C and 1
sample from ABS Area F) (see Appendix A2). To reduce the potential for bias due to indirect filter
preparation, PCME LA concentrations for all indirectly‐prepared air samples were adjusted (decreased)
by a factor of 2.5. This factor was based on Libby‐specific studies of the potential effect of indirect
preparation on air samples (see Appendix D of the Site‐wide HHRA). The actual effect of indirect
preparation likely depends upon the nature of the LA structures present on the filter, which could differ
depending upon the source material (e.g., soil, tree bark, duff), the sampling location (e.g., proximity to
the mine site), and the type of disturbance activity. Hence, the estimated air concentration, calculated
using an adjustment factor of 2.5, may be higher or lower than the true concentration.

B.4     Data Quality Assessment Summary and Conclusions

Investigations at the Site have generated a large amount of data on the LA concentration in air, which
were used in the risk assessment to quantify potential human exposures and risks. The EPA developed
and implemented an extensive a QA/QC program for the Site to ensure the quality of the data collected
could be evaluated to ensure they were adequate to support management decisions on potential risks to
human health from exposures to LA.

Taken together, these results indicate the QA/QC procedures used at the Site have been effective in
ensuring the data collected are of high quality. As such, these data are of acceptable quality and are
reliable and appropriate to support risk management decision‐making.

B.5     References

CB&I (CB&I Federal Services, LLC). 2017. Annual Laboratory QA/QC Summary Report (2016) for Task
Order 1021 Quality Assurance (QA) Support for Remedial Investigation/Feasibility Study (RI/FS) at Site
OU3. Prepared by The Data Auditing Group, Quality Assurance Technical Support Program. Prepared for
U.S. Environmental Protection Agency, Region 8. June 9.

EPA (U.S. Environmental Protection Agency). 2015. Site‐Wide Human Health Risk Assessment, Libby
Asbestos Superfund Site, Libby, Montana. Final ‐ November.

Goldade, MP, and O’Brien, WP. 2014. Use of direct versus indirect preparation data for assessing risk
associated with airborne exposures at asbestos‐contaminated sites. Journal of Occupational and
Environmental Hygiene 11(2):67‐76.

MWH Americas, Inc. 2016. Sampling and Analysis Plan/Quality Assurance Project Plan: 2016 Woodstove
Ash and Hooking/Skidding ABS Investigation, Libby Asbestos Superfund Site, Operable Unit 3. Revision 1 ‐
August.




                                   Addendum: Site‐wide Human Health Risk Assessment, Libby Asbestos Superfund Site
                                                                                            Appendix B, Page B‐4
